SAIA, INC.,
f/k/a SCS Transportation, Inc.

$150,000,000

SENIOR NOTES

AMENDED AND RESTATED MASTER SHELF AGREEMENT

Dated as of June 26, 2009

This Agreement contains confidentiality provisions (paragraph 11S)

TABLE OF CONTENTS

(Not Part of Agreement)

Page

PURCHASER SCHEDULE

SCHEDULE 5N — MORTGAGED PROPERTIES

SCHEDULE 6B — EXISTING LIENS

SCHEDULE 6C — EXISTING INDEBTEDNESS

EXHIBIT A-1 — FORM OF SERIES A NOTE

EXHIBIT A-2 — FORM OF SERIES B NOTE

EXHIBIT A-3 — FORM OF SERIES C NOTE

EXHIBIT B — FORM OF COMPLIANCE CERTIFICATE

EXHIBIT C — FORM OF GUARANTY AGREEMENT

EXHIBIT D — FORM OF SECURITY AGREEMENT

SAIA, INC.
f/k/a SCS Transportation, Inc.
11465 Johns Creek Parkway
Johns Creek, GA 30097

7.38% Senior Notes, Series A, due December 31, 2013

6.14% Senior Notes, Series B, due December 31, 2017

6.17% Senior Notes, Series C, due December 31, 2017

Dated as of
June 26, 2009

To each of the Purchasers listed in

the attached Purchaser Schedule 

Ladies and Gentlemen:

SAIA, Inc., formerly known as SCS Transportation, Inc. (the “Company”), is a
party with each of the parties listed in the attached Purchaser Schedule
(collectively, the “Purchasers”) to a certain Master Shelf Agreement, dated as
of September 20, 2002 (as amended, modified or supplemented to date, the
“Original Note Agreement”), pursuant to which the Company issued to the
Purchasers, and the Purchasers purchased from the Company, the Notes (as defined
below). Capitalized terms used in this Preamble and not defined herein shall
have the meanings assigned to them in paragraph 10.

The Company has requested that the Purchasers consent to certain amendments and
modifications to the Original Note Agreement. For purposes of convenience, the
parties have agreed to effect such modifications to the Original Note Agreement
by amending and restating the Original Note Agreement in its entirety as
hereinafter set forth upon and subject to the terms hereof; the amendments and
restatements are not intended to be, and shall not be deemed or construed as, a
repayment or novation of the indebtedness outstanding pursuant to the Original
Note Agreement or the Notes.

In consideration of the foregoing, the Company agrees with the Purchasers that
the Original Note Agreement is amended and restated as follows:

1. AUTHORIZATION OF ISSUE OF NOTES. Pursuant to the Original Note Agreement, the
Company has authorized the issue and sale of, and has sold to, the Purchasers,
all as reflected on the Purchaser Schedule attached hereto, (i) $100,000,000
aggregate principal amount of its 7.38% Senior Notes, Series A, due December 31,
2013, which notes are outstanding on the date hereof (collectively, the
“Series A Notes”), (ii) $25,000,000 aggregate principal amount of its 6.14%
Senior Notes, Series B, due December 31, 2017, which notes are outstanding on
the date hereof (collectively, the “Series B Notes”) and (ii) $25,000,000
aggregate principal amount of its 6.17% Senior Notes, Series C, due December 31,
2017, which notes are outstanding on the date hereof (collectively, the
“Series C Notes”, and together with the Series A Notes and the Series B Notes,
the “Notes”). The Series A Notes are substantially in the form of Exhibit A-1,
the Series B Notes are substantially in the form of Exhibit A-2, and the
Series C Notes are substantially in the form of Exhibit A-3, in each case with
such changes therefrom, if any, as may have been or, in the case of the issuance
of any notes in substitution therefore pursuant to paragraph 11C of this
Agreement may hereafter be, approved by the Company and the requisite holders of
the Notes. The term “Notes” as used herein shall include each Note delivered
pursuant to any provision of this Agreement and each Note delivered in
substitution or exchange for any such Note pursuant to any such provision. Notes
which have (i) the same final maturity, (ii) the same principal prepayment
dates, (iii) the same principal prepayment amounts (as a percentage of the
original principal amount of each Note), (iv) the same interest rate, (v) the
same interest payment periods, and (vi) the same original date of issuance are
herein called a “Series” of Notes. Capitalized terms used herein have the
meanings specified in paragraph 10.

2. PURCHASE AND SALE OF NOTES.

2A. Sale and Purchase of Notes. Prior to the Effective Date, the Company issued
and sold to the Purchasers and the Purchasers purchased from the Company the
Notes in the respective principal amounts specified opposite the name of each
Purchaser in the Purchaser Schedule at the purchase price of 100% of the
principal amount thereof.

2B. Reserve Event Periods.

(i) If pursuant to generally applicable insurance regulations for U.S. life and
health insurance companies, the risk based capital reserve requirement (the
“Risk Based Capital Factor”) attributable to any Series of Notes on the
Effective Date shall at any time after such date increase such that the holders
of a majority of the principal amount of Notes of such Series are required by
such insurance regulations to increase the amount of reserves with respect to
such Notes above the amount of reserves required as of the Effective Date (an
“RBC Increase”), then the per annum interest rate on the outstanding Notes of
such Series (including any Default Rate) shall increase by 150 basis points
(1.50%) (the “Incremental Interest”) commencing on the date of the event giving
rise to the RBC Increase.

(ii) Once Incremental Interest begins to accrue pursuant to paragraph 2B(i) on a
Series of Notes, if the Risk Based Capital Factor attributable to such Series of
Notes at any time thereafter decreases to its original level prevailing on the
Effective Date (an “RBC Decrease”), such Incremental Interest shall cease to
accrue on such Series of Notes as of the date of the event giving rise to the
RBC Decrease. If at any time thereafter an RBC Increase occurs on such Series of
Notes, the provisions of paragraph 2B(i) shall again apply.

(iii) Each holder of a Note agrees that if it has actual knowledge of an RBC
Increase or RBC Decrease for any Series of Notes held by such holder, it will
provide prompt written notice thereof to Company. Within ten (10) Business Days
following the earlier to occur of: (x) the date the Company receives the
foregoing written notice from a holder of a Note; and (y) the date an Authorized
Officer becomes aware of an RBC Increase or RBC Decrease for a Series of Notes,
the Company shall give written notice thereof to each holder of the outstanding
Notes of such Series. The failure to provide any such notice shall not affect
the rights of obligations of the Company or any such holder of Notes hereunder,
nor shall any such failure shorten or extend the period during which Incremental
Interest shall accrue pursuant to paragraphs 2B(i) and 2B(ii).

2C. Guaranties and Collateral. The performance and payment of the Company
hereunder and under the Notes and the other Note Documents are and shall
continue to be guaranteed by the Guarantors pursuant to the Guaranty Agreement.
The obligations of the Credit Parties under and pursuant to the Note Documents
are and shall continue to be secured by the Collateral Agreements.

3. CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS AGREEMENT.

This Agreement shall not become effective and the Original Note Agreement shall
continue in full force and effect unless on or prior to the date hereof, each of
the following conditions has been fulfilled, to the satisfaction of the
Purchasers:

3A. Closing Documents. The Purchasers shall have received the following, in form
and substance satisfactory to the Purchasers, each dated as of the date hereof:

(1) this Agreement duly executed by the Company and the Purchasers;

(2) the Guaranty Agreement, duly executed and delivered by SMF;

(3) an Intercreditor Agreement duly executed and delivered by the Collateral
Agent, Bank of Oklahoma, N.A. as administrative agent, the lenders under the
Credit Agreement, the Purchasers and the Credit Parties;

(4) the Security Agreement duly executed by the Company, STI and SMF, together
with:

(a) copies of proper financing statements (as defined in the UCC) in form
appropriate for filing under the UCC of all jurisdictions that the Purchasers
may deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement,
originals of which shall be delivered to the Collateral Agent;

(b) lien, tax and judgment searches conducted on the Company and its
Subsidiaries reflecting no Liens other than Excepted Liens against any of the
Personal Property Collateral as to which perfection of a Lien is accomplished by
the filing of a financing statement;

(c) copies of any certificates representing the Equity Interests of the
Subsidiaries of the Company, accompanied by undated stock powers executed in
blank or registered in the name of such nominee or nominees as the Collateral
Agent shall specify, the originals of which shall be delivered to the Collateral
Agent;

(d) evidence that all other actions, recordings and filings required by the
Security Agreement, or that the Purchasers may deem necessary or desirable in
order to perfect or protect the Liens created under the Security Agreement, have
been taken (including, without limitation, receipt of duly executed payoff
letters, and UCC-3 termination statements) or will be taken promptly (and in no
event later than 10 days) after the Effective Date;

(5) certified copies of the Credit Agreement (as amended and restated on the
date hereof) and all related Credit Documents, duly executed by the Company, the
lenders party thereto and the Bank of Oklahoma, N.A. as administrative agent,
together with evidence that all conditions precedent to the Credit Documents
have been satisfied and such Credit Documents are effective, which Credit
Agreement shall include an approval to the terms and conditions of this
Amendment and the other transactions contemplated hereby and such related
matters as Purchasers shall require;

(6) (i) copies of the articles or certificate of incorporation or organization
of the Company and each of its Subsidiaries, together with all amendments,
certified by the appropriate governmental officer in its jurisdiction of
incorporation or organization, (ii) a certificate of good standing for the
Company and each of its Subsidiaries, certified by the appropriate governmental
officer in its jurisdiction of incorporation or organization, (iii) copies,
certified by the Secretary or Assistant Secretary of the Company and each of its
Subsidiaries, of its bylaws, operating agreement or other internal governance
documents, together with all amendments thereto, and (iv) copies, certified by
the Secretary or Assistant Secretary of the Company and each of its
Subsidiaries, of the resolutions or actions of its Board of Directors or other
governing body authorizing the execution of the Note Documents to which it is a
party;

(7) an incumbency certificate, executed by a Secretary or Assistant Secretary of
the Company and each of its Subsidiaries, which shall identify by name and title
and bear the signatures of the Authorized Officers of the Company and each of
its Subsidiaries authorized to sign the Note Documents to which it is a party;

(8) favorable written opinion, addressed to the Purchasers and dated the
Effective Date, of Bryan Cave LLP, counsel to the Credit Parties, covering such
matters related hereto as the Purchasers may reasonably request; each of the
Company and the Guarantor hereby directs such counsel to deliver such opinion,
and understands and agrees that each Purchaser will and hereby is authorized to
rely on such opinion;

(9) favorable written opinion from King & Spalding LLP, special counsel to the
Purchasers in connection with this Amendment, covering such matters related
hereto as the Purchasers may reasonably request;

(10) a certificate from an Authorized Officer of the Company dated as of the
Effective Date addressed to each holder of the Notes certifying that, as of such
date, each of the Company and SMF is Solvent (assuming with respect to SMF, that
the fraudulent transfer savings language contained in the Guaranty Agreement
applicable to SMF will be given full effect, and assuming with respect to the
Company that the Guaranty Agreement and the Credit Agreement Guaranty are
disregarded as obligations of SMF);

(11) evidence that all insurance required to be maintained pursuant to the Note
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Purchasers as additional insureds under all liability
insurance policies and the Collateral Agent, on behalf of the holders of the
Notes and the lenders party to the Credit Agreement, as an additional insured or
loss payee, as the case may be, under all insurance policies maintained with
respect to the Property that constitutes Collateral, together with a customary
lender’s loss payable endorsement naming the Collateral Agent as the loss payee
on all casualty and property policies.

3B. Representations and Warranties; No Default. As of the Effective Date, the
representations and warranties contained in paragraph 8 shall be true and
correct and no Default or Event of Default shall have occurred and be
continuing; and the Company shall have delivered to each Purchaser an Officer’s
Certificate, dated the Effective Date, to both such effects.

3C. Payment of Fees. The Company shall have paid (i) to each Purchaser an
amendment fee in the amount of 0.50% of the aggregate outstanding principal
amount of the Notes of such Purchaser, ratably to the Purchasers, and (ii) the
fees, charges and disbursements of (A) the Collateral Agent and (B) Purchasers’
special counsel in connection herewith.

3D. Proceedings. All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated hereby and all documents incident
thereto shall be satisfactory in substance and form to the Purchasers, and the
Purchasers shall have received all such counterpart originals or certified or
other copies of such documents as it may reasonably request.

The Purchasers shall notify the Company when each of the foregoing conditions
required to be to the satisfaction of the Purchasers has been satisfied (or
waived pursuant to paragraph 11C).

Upon the satisfaction of the foregoing conditions and this Agreement becoming
effective, each of the Notes shall, without any further action required on the
part of any other Person, deemed to be automatically amended as of the date
hereof by adding the following sentence at the end of the first paragraph of
each Note:

“Additional interest hereon may also be required pursuant to paragraph 2B of the
Agreement (as defined below).”

4. PREPAYMENTS. The Notes shall be subject to prepayment with respect to any
required prepayments set forth in such Notes as provided in paragraph 4A and
with respect to the optional prepayments permitted by paragraph 4B.

4A. Required Prepayments.

(i) The Notes of each Series shall be subject to required prepayments, if any,
as set forth in the Notes of such Series.

(ii) In addition, upon any permanent reduction during the Adjusted Covenant
Period in the revolving credit commitments established pursuant to the Credit
Agreement (other than a permanent reduction under Section 2.3.2 of the Credit
Agreement resulting from a prepayment of the Notes), the Company will prepay the
principal amount of the Notes in an amount equal to such permanent reduction in
such revolving credit commitments, together with any accrued interest and
Yield-Maintenance Amount with respect thereto. Any partial prepayment of a Note
pursuant to this paragraph 4A(ii) shall be applied in satisfaction of required
payments of principal for such Note on a pro rata basis.

4B. Optional Prepayment With Yield-Maintenance Amount. The Notes shall be
subject to prepayment, in whole at any time or from time to time in part (in
integral multiples of $100,000 and in a minimum amount of $1,000,000), at the
option of the Company, at 100% of the principal amount so prepaid plus interest
thereon to the prepayment date and the Yield-Maintenance Amount, if any, with
respect to each such Note. Any partial prepayment of Notes pursuant to this
paragraph 4B shall be applied in satisfaction of required payments of principal
of the Notes in inverse order of their scheduled due dates unless the holders of
the Notes and the Company agree to some other allocation of a prepayment, and
paragraph 4A hereof and the Notes are amended to proportionately reduce the
scheduled prepayments set forth in the Notes in a manner agreed to by the
Company and the holders of the Notes.

4C. Notice of Optional Prepayment. The Company shall give the holder of each
Note to be prepaid pursuant to paragraph 4B irrevocable written notice of such
prepayment not less than 10 Business Days prior to the prepayment date,
specifying such prepayment date, specifying the aggregate principal amount of
the Notes to be prepaid on such date, identifying each Note held by such holder,
and the principal amount of each such Note, to be prepaid on such date and
stating that such prepayment is to be made pursuant to paragraph 4B. Notice of
prepayment having been given as aforesaid, the principal amount of the Notes
specified in such notice, together with interest thereon to the prepayment date
and together with the Yield-Maintenance Amount, if any, herein provided, shall
become due and payable on such prepayment date. The Company shall, on or before
the day on which it gives written notice of any prepayment pursuant to paragraph
4B, give telephonic notice of the principal amount of the Notes to be prepaid
and the prepayment date to each Significant Holder which shall have designated a
recipient for such notices in the Purchaser Schedule attached hereto or by
notice in writing to the Company.

4D. Application of Prepayments. Upon any partial prepayment of the Notes of any
Series pursuant to paragraph 4A(i), the amount so prepaid shall be allocated to
all outstanding Notes of such Series (including, for the purpose of this
paragraph 4D only, all Notes prepaid or otherwise retired or purchased or
otherwise acquired by the Company or any of its Subsidiaries or Affiliates other
than by prepayment pursuant to paragraph 4A or 4B) in proportion to the
respective outstanding principal amounts thereof. Upon any partial prepayment of
the Notes pursuant to 4A(ii) or 4B, the amount to be prepaid shall be applied
pro rata to all outstanding Notes of all Series (including, for the purpose of
this paragraph 4D only, all Notes prepaid or otherwise retired or purchased or
otherwise acquired by the Company or any of its Subsidiaries or Affiliates other
than by prepayment pursuant to paragraph 4A or 4B) according to the respective
unpaid principal amounts thereof.

4E. Retirement of Notes. The Company shall not, and shall not permit any of its
Subsidiaries or Affiliates to, prepay or otherwise retire in whole or in part
prior to their stated installment or final maturities (other than by prepayment
pursuant to paragraphs 4A or 4B or upon acceleration of such final maturity
pursuant to paragraph 7A), or purchase or otherwise acquire, directly or
indirectly, Notes held by any holder.

5. AFFIRMATIVE COVENANTS. So long as any Note or other Obligation is outstanding
and unpaid, the Company covenants as follows:

5A. Financial Statements; Notice of Defaults. The Company will deliver to each
holder of any Notes in duplicate:

(i) as soon as practicable and in any event within 45 days after the end of each
quarterly period (other than the last quarterly period) in each fiscal year (or,
if earlier, such date as the Company is required to file a Quarterly Report on
Form 10-Q with the SEC), consolidating and consolidated statements of income,
cash flows and shareholders’ equity of the Company and its Subsidiaries for the
period from the beginning of the current fiscal year to the end of such
quarterly period, and a consolidating and a consolidated balance sheet of the
Company and its Subsidiaries as of the end of such quarterly period, setting
forth in each case in comparative form figures for the corresponding period in
the preceding fiscal year, all in reasonable detail and certified by an
Authorized Officer of the Company, subject to changes resulting from year-end
adjustments; provided, however, that delivery pursuant to clause (vi) below of
copies of the Quarterly Report on Form 10-Q of the Company for such quarterly
period filed with the SEC shall be deemed to satisfy the requirements of this
clause (i) with respect to consolidated financial statements so long as such
statements contained in such Quarterly Report on Form 10-Q are prepared in
accordance with then current SEC and GAAP standards;

(ii) as soon as practicable and in any event within 90 days after the end of
each fiscal year (or, if earlier, such date as the Company is required to file
an Annual Report on Form 10-K with the SEC), consolidating and consolidated
statements of income, cash flows and shareholders’ equity of the Company and its
Subsidiaries for such year, and a consolidating and consolidated balance sheet
of the Company and its Subsidiaries as of the end of such year, setting forth in
each case in comparative form corresponding consolidated figures from the
preceding annual audit, all in reasonable detail and satisfactory in form to the
Required Holders and, as to the consolidated statements, reported on by
independent public accountants of recognized national standing selected by the
Company whose report shall be without limitation as to scope of the audit and
satisfactory in substance to the Required Holders and, as to the consolidating
statements, certified by an Authorized Officer of the Company; provided,
however, that delivery pursuant to clause (vi) below of copies of the Annual
Report on Form 10-K of the Company for such fiscal year filed with the SEC shall
be deemed to satisfy the requirements of this clause (ii) with respect to
consolidated financial statements so long as such statements contained in such
Annual Report on Form 10-K are prepared in accordance with then current SEC and
GAAP standards;

(iii) together with each delivery of financial statements required by clause
(i) and clause (ii) above, an Officer’s Certificate in the form of Exhibit B,
demonstrating (with computations in reasonable detail) compliance by the Company
and its Subsidiaries with the provisions of paragraphs 6A(1), 6A(2), 6A(3),
6A(4), 6A(5), 6B(iv) and 6G hereof and stating that there exists no Default or
Event of Default, or, if any Default or Event of Default exists, specifying the
nature and period of existence thereof and what action the Company proposes to
take with respect thereto;

(iv) together with each delivery of financial statements required by clause
(ii) above, a certificate of such accountants stating that, in making the audit
necessary for their report on such financial statements, they have obtained no
knowledge of any Default or Event of Default, or, if they have obtained
knowledge of any Default or Event of Default, specifying the nature and period
of existence thereof. Such accountants, however, shall not be liable to anyone
by reason of their failure to obtain knowledge of any Default or Event of
Default which would not be disclosed in the course of an audit conducted in
accordance with generally accepted auditing standards;

(v) within 45 days after the end of each quarterly period (other than the last
quarterly period) in each fiscal year, commencing with respect to the fiscal
quarter ending September 30, 2009, a borrowing base report, an accounts aging
report, and an updated list of all Rolling Stock, each in the form delivered
pursuant to the Credit Agreement or, if not so delivered, in a form reasonably
acceptable to the Required Holders, each prepared as of the last day of the
applicable quarter, and with respect to the last quarterly period in each fiscal
year, within 45 days after the end of such quarterly period, a preliminary
accounts aging report (which the holders of the Notes acknowledge will be
subject to year-end audit adjustments) and within 90 days after the end of such
quarterly period, a borrowing base report, an accounts aging report, and an
updated list of all Rolling Stock, each in the form delivered pursuant to the
Credit Agreement or, if not so delivered, in a form reasonably acceptable to the
Required Holders, each prepared as of the last day of the applicable quarter;

(vi) promptly upon transmission thereof, copies of all such financial
statements, proxy statements, notices and reports as it shall send to its public
stockholders and copies of all registration statements (without exhibits) and
all reports which it files with the SEC;

(vii) promptly upon receipt thereof, a copy of each other report submitted to
the Company or any Subsidiary by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Company or any
Subsidiary;

(viii) immediately after any Authorized Officer obtains knowledge of a Default
or Event of Default, an Officer’s Certificate specifying the nature and period
of existence thereof and what action the Company proposes to take with respect
thereto;

(ix) no later than February 15 of each year, a copy of the annual operating
budget of Company and its Subsidiaries for such year; and

(x) with reasonable promptness, such other information respecting the condition
or operations, financial or otherwise, of the Company or any of its Subsidiaries
as such holder may reasonably request.

5B. Information Required by Rule 144A. The Company will, upon the request of the
holder of any Note, provide such holder, and any qualified institutional buyer
designated by such holder, such financial and other information as such holder
may reasonably determine to be necessary in order to permit compliance with the
information requirements of Rule 144A under the Securities Act in connection
with the resale of Notes, except at such times as the Company is subject to and
in compliance with the reporting requirements of section 13 or 15(d) of the
Exchange Act. For the purpose of this paragraph 5B, the term “qualified
institutional buyer” shall have the meaning specified in Rule 144A under the
Securities Act.

5C. Inspection of Property.

(i) The Company will permit any Person designated by the holder of any Note in
writing, at such holder’s expense if no Default or Event of Default exists and
at the Company’s expense if a Default or Event of Default does exist, to visit
and inspect any of the Properties of the Company and its Subsidiaries, to
examine the corporate books and financial records of the Company and its
Subsidiaries and make copies thereof or extracts therefrom and to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
principal officers of the Company and its independent public accountants, all at
such reasonable times and as often as the holder of any Note may reasonably
request.

(ii) The Company will permit the Collateral Agent or the holders of the Notes,
upon reasonable request of the Required Holders, to obtain an appraisal of each
Mortgaged Property within 120 days following the Effective Date. Each appraisal
shall be prepared by an MAI real estate appraiser selected by the Required
Holders, shall be conducted in accordance with all applicable requirements
imposed pursuant to title XI of the Financial Institutions Reform, Recovery and
Enforcement Act of 1989 (FIRREA)), and shall be in form and substance
satisfactory to the Required Holders in the reasonable exercise of its sole
discretion. Updated appraisals of each Mortgaged Property may be requested by
such holder periodically, but not more frequently than annually. The Company
will pay all reasonable costs and expenses actually incurred by the holders of
the Notes in connection with each appraisal if (i) an appraisal has been
performed within the last 12 months for the lenders under the Credit Agreement
and a copy thereof delivered to all holders of the Notes and (ii) no Default or
Event of Default has occurred and is continuing.

(iii) The Company will permit the holders of the Notes, at the reasonable
request of the Required Holders, through the authorized agents and
representatives of such holders (who need not be employees of such holders), to
conduct periodic field audits of the Company and its Subsidiaries and to review
its operations, books and records, credit policies, charge-off policies,
collection procedures, methodology for eligibility calculations, and other
matters relating to the value and maintenance of the accounts receivable and the
Company’s financial reporting. The initial field audit will be conducted within
120 days following the Effective Date and subsequent field audits will be
conducted annually thereafter (or more frequently if any Default has occurred
and is continuing). The Company will pay all reasonable costs and expenses
actually incurred by the holders of the Notes in connection with the initial
field audit and each field audit thereafter; provided, however, that prior to
the occurrence of any Default or Event of Default, the Company shall not be
required to pay the costs of more than one field audit per year if (i) a field
audit has been performed within the last 12 months for the lenders under the
Credit Agreement and a copy thereof delivered to all holders of the Notes and
(ii) no Default or Event of Default has occurred and is continuing.

(iv) The Company will permit the holders of the Notes, at the reasonable request
of the Required Holders, to order and obtain desktop appraisals of the Company’s
Rolling Stock (meaning appraisals of limited scope whereby the appraiser
estimates the value of the Rolling Stock from his or her desk based on a current
listing supplied to him or her, but without conducting a physical inspection of
the Rolling Stock). Each desk-top appraisal shall be conducted by a qualified
appraiser selected by the Required Holders and shall set forth the appraiser’s
estimate of the Net Orderly Liquidation Value of the Company’s Rolling Stock.
The initial desktop appraisal will be conducted within 90 days following the
Effective Date and subsequent desktop appraisals will be obtained annually
thereafter. The Company will pay all reasonable costs and expenses actually
incurred by the holders of the Notes or the Collateral Agent in connection with
the initial desktop appraisal and each desktop appraisal thereafter; provided,
however, that the Company shall not be required to pay the costs of any desktop
appraisal if (i) a desktop appraisal has been performed within the last
12 months for the lenders under the Credit Agreement and a copy thereof
delivered to all holders of the Notes and (ii) no Default or Event of Default
has occurred and is continuing.

5D. Covenant to Secure Notes Equally. If the Company or any Subsidiary shall
create or assume any Lien upon any of its Properties, whether now owned or
hereafter acquired, other than (i) with respect to Indebtedness permitted under
paragraph 6C, Liens affecting assets of a Person acquired by the Company or one
of its Subsidiaries (which Liens must be released and the debt secured thereby
extinguished within forty-five (45) days following the consummation of the
Acquisition), (ii) Liens permitted by the provisions of paragraph 6B, and
(iii) Liens created or assumed with the prior written consent of the Collateral
Agent and the Required Holders, the Company shall make or cause to be made
effective provision whereby the Obligations and Bank Obligations will be secured
by such Lien equally and ratably with any and all other Indebtedness thereby
secured so long as any such other Indebtedness shall be so secured.

5E. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
Environmental and Safety Laws, and will obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not reasonably be expected, individually or in the aggregate, to have a material
adverse effect on the business, condition (financial or otherwise), operations
or prospects of the Company and its Subsidiaries taken as a whole.

5F. Insurance.

(i) The Company will, and will cause each of its Subsidiaries to, maintain with
financially sound and reputable insurance companies not Affiliates of the
Company or any of its Subsidiaries, (i) insurance with respect to its Properties
and business against such casualties and contingencies, of such types, on such
terms and in such amounts as is customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Company
or any Subsidiary operates and (ii) such other insurance as may be required by
the Note Documents or applicable law.

(ii) The Company will, and will cause each of its Subsidiaries to, cause all
such policies covering any Collateral to be endorsed or otherwise amended to
include a customary lender’s loss payable endorsement or to name the Collateral
Agent as an additional insured, in form and substance satisfactory to the
Collateral Agent, which endorsement shall provide that, from and after the
Effective Date, if the insurance carrier shall have received written notice from
the Collateral Agent of the occurrence of an Event of Default, the insurance
carrier shall pay all proceeds otherwise payable to the Company or a Subsidiary
under such policies directly to the Collateral Agent; (ii) deliver original or
certified copies of all such policies to the Collateral Agent; cause each such
policy to provide that it shall not be canceled, modified or not renewed upon
not less than 30 days’ prior written notice thereof by the insurer to the
Collateral Agent; and (iii) deliver to the Collateral Agent, prior to the
cancellation, modification or nonrenewal of any such policy of insurance, a copy
of a renewal or replacement policy (or other evidence of renewal of a policy
previously delivered to the Collateral Agent) together with evidence
satisfactory to the Collateral Agent of payment of the premium therefor.

(iii) If at any time the area in which any Mortgaged Property is located is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), the Company
will, or will cause SMF, to obtain flood insurance in such total amount as
required by Regulation H of the Federal Reserve Board, as the same is from
time-to-time in effect, and all official rulings and interpretations thereunder
or thereof may from time to time require, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time.

5G. Maintenance of Existence. The Company will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its corporate existence, material rights,
licenses, permits and franchises; provided that nothing in this paragraph shall
prevent the abandonment or termination of the existence of any Subsidiary, or
the rights or franchises of any Subsidiary or the Company if such abandonment or
termination would not have a material adverse effect upon the business,
condition (financial or otherwise) operations or prospects of the Company and
its Subsidiaries taken as a whole.

5H. Maintenance of Property. The Company will, and will cause each of its
Subsidiaries to, at all times maintain and preserve all Property used or useful
in its business in good working order and condition, and from time to time make,
or cause to be made, all needful and proper repairs, renewals and replacements
thereto, so that the business carried on in connection therewith may be properly
conducted at all times, except to the extent that the failure to do so would not
have a material adverse effect upon the business, condition (financial or
otherwise), operations or prospects of the Company and its Subsidiaries taken as
a whole.

5I. Payment of Taxes. The Company will, and will cause each of its Subsidiaries
to, pay and discharge promptly all taxes, assessments and governmental charges
or levies imposed upon it or upon its income or profits or in respect of its
Property, prior to the time penalties would attach thereto, as well as lawful
claims for labor, materials and supplies or otherwise which, if unpaid, might
become a Lien or charge upon such Properties or any part thereof; provided,
however, that neither the Company nor any Subsidiary shall be required to pay
and discharge or to cause to be paid and discharged any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be subject
to an active challenge or contest initiated in good faith for which adequate
reserves have been established in accordance with GAAP.

5J. Parity with Other Indebtedness. The Company will, and will cause its
Subsidiaries to, execute all such documents and take all such actions as the
Required Holders may reasonably request in order to assure that at all times
(i) the Notes shall rank in right of payment senior to or pari passu with all
other Indebtedness of the Company and (ii) each Guarantor’s guaranty obligations
under the Guaranty Agreement in respect of the Notes shall rank in right of
payment senior to or pari passu with all other Indebtedness of such Guarantor.

5K. ERISA. The Company covenants that it and each of its Commonly Controlled
Entities will deliver to the holders of the Notes promptly and in any event
within 10 days after it knows or has reason to know of the occurrence of any
event of the type specified in clause (xiv) of paragraph 7A notice of such event
and the likely impact on the Company and its Subsidiaries. In the event it or
any Commonly Controlled Entity has participated, now participates or will
participate in any Plan or Multiemployer Plan, the Company covenants that it and
any such Commonly Controlled Entity will deliver to the holders of the Notes:
(i) promptly and in any event within 10 days after it knows or has reason to
know of the occurrence of a Reportable Event with respect to a Plan, a copy of
any materials required to be filed with the PBGC with respect to such Reportable
Event, together with a statement of the chief financial officer of the Company
setting forth details as to such Reportable Event and the action which the
Company proposes to take with respect thereto; (ii) at least 10 days prior to
the filing by any plan administrator of a Plan of a notice of intent to
terminate such Plan, a copy of such notice; (iii) promptly upon the reasonable
request of the holder of any Note, and in no event more than 10 days after such
request, copies of each annual report on Form 5500 that is filed with the
Internal Revenue Service, together with certified financial statements for the
Plan (if any) as of the end of such year and actuarial statements on Schedule B
to such Form 5500; (iv) promptly and in any event within 10 days after it knows
or has reason to know of any event or condition which might constitute grounds
under section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, a statement of the chief financial officer of
the Company describing such event or condition; (v) promptly and in no event
more than 10 days after its or any Commonly Controlled Entity’s receipt thereof,
the notice concerning the imposition of any withdrawal liability under section
4202 of ERISA; and (vi) promptly after receipt thereof, a copy of any notice the
Company or any Commonly Controlled Entity may receive from the PBGC or the
Internal Revenue Service with respect to any Plan or Multiemployer Plan;
provided, however, that this paragraph 5K shall not apply to notices of general
application promulgated by the PBGC or the Internal Revenue Service.

5L. Environmental Covenants.

(i) The Company will maintain an environmental management system that is
designed (A) to monitor the Company’s and its Subsidiaries’ compliance with
Environmental and Safety Laws and (B) to minimize the Company’s and its
Subsidiaries’ exposure to liabilities under Environmental and Safety Laws,
including, but not limited to, the Company’s and its Subsidiaries’ exposure to
liabilities under contracts or agreements with its customers or partners. In
addition, the environmental management system shall ensure that the Company’s
and its Subsidiaries’ potential exposures to liabilities under Environmental and
Safety Laws are adequately insured against pursuant to paragraph 5F.

(ii) The Company will immediately notify each holder of the Notes of and provide
such holder with copies of any notifications of violations or notifications of
discharges or releases or threatened releases or discharges of Hazardous
Materials on, upon, into or from any property of the Company or any Subsidiary,
or any property where the Company or its Subsidiaries is conducting operations,
which are received or are given or required to be given by or on behalf of the
Company or any of its Subsidiaries to any federal, state or local governmental
agency or authority if any of the foregoing may materially and adversely affect
the Company or any of its Subsidiaries. Copies of such notifications shall be
delivered to the holders of the Notes at the same time as they are delivered to
the governmental agency or authority.

(iii) The Company further agrees promptly to undertake and pursue diligently to
completion, or to cause its Subsidiaries to undertake and pursue diligently to
completion, any appropriate and legally required remedial containment and
cleanup action in the event of any release or discharge or threatened release or
discharge of Hazardous Materials on, upon, into or from any property of the
Company or any Subsidiary.

(iv) At all times, the Company will maintain and retain, or cause its
Subsidiaries to maintain and retain, to the extent legally required, complete
and accurate records of all releases, discharges or other disposal of Hazardous
Materials on, onto, into or from (A) any Property of the Company or any
Subsidiary, or (B) any Property on or adjacent to which the Company or any of
its Subsidiaries conducts operations (“Third Party Property”) if such releases,
discharges, or other disposal on Third Party Properties is caused by the Company
or any of its Subsidiaries or any Person under its control or acting on its
behalf and to the extent such failure to maintain such records would have a
material adverse effect on the business, condition (financial or otherwise) or
operations of the Company and its Subsidiaries, taken as a whole.

5M. Maintenance of Collateral; Pledge of Additional Collateral.

(i) Subject to paragraphs 5N and 5O, the Company will, and will cause each of
STI and SMF to, grant to the Collateral Agent an Acceptable Security Interest in
each item or type of Property included in the Collateral; provided, however,
that prior to the occurrence of any Default, the Company and its Subsidiaries
will not be required to take steps to perfect the Collateral Agent’s Liens on
deposit accounts, trademarks, patents, promissory notes, instruments, or other
Personal Property Collateral (other than Rolling Stock, as provided in paragraph
5O) as to which perfection is not accomplished by the filing of one or more UCC
financing statements.

(ii) Within thirty (30) days after any other Person becomes a Subsidiary,
(a) cause such Person to (i) become a Guarantor by executing and delivering to
each holder of any Note a supplement to the Guaranty Agreement or such other
document as the Required Holders shall deem appropriate for such purpose,
(ii) deliver to each holder of any Note Documents of the types referred to in
paragraph 3B and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (i)), all in form,
content and scope reasonably satisfactory to the Required Holders, and
(iii) execute such Collateral Documents as the Collateral Agent or the Required
Holders may reasonably request, in each case to secure the Obligations, and
(b) cause the immediate parent of such Subsidiary to pledge 100% of the Equity
Interest in such Subsidiary to secure the Obligations and provide such legal
opinions relating thereto as the Required Holders may reasonably request, along
with share certificates pledged thereby and appropriately executed stock powers
in blank.

5N. Mortgaged Properties.

(i) Within 60 days following the Effective Date, the Company shall cause SMF (or
other record owner of any Mortgaged Property) to execute and deliver to the
Collateral Agent, as collateral agent for the benefit of the Secured Parties, a
Mortgage covering each Mortgaged Property described on Schedule 5N hereof,
together with any other documents, agreements or instruments necessary to create
a mortgage Lien on such Mortgaged Property (but only upon the Collateral Agent’s
receipt of verification that such Mortgaged Property is not located in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards). Within 120 days following the Effective Date, the Company
shall deliver to the Collateral Agent all appropriate documentation and evidence
required by the Required Holders necessary to determine that arrangements have
been made for the Collateral Agent, for the benefit of Secured Parties, to have
an Acceptable Security Interest in each of the Mortgaged Properties described on
Schedule 5N, including as to each such Mortgaged Property:

(a) if requested by the Collateral Agent or the Required Holders, a favorable
opinion from local counsel located in the jurisdiction of such Mortgaged
Property;

(b) an ALTA lender’s title insurance policy (or commitment for the issuance
thereof) issued by a title insurer reasonably satisfactory to the Collateral
Agent and the Required Holders, in form and substance and in amounts reasonably
satisfactory to the Collateral Agent and the Required Holders insuring that such
Mortgage creates a valid and enforceable first priority mortgage Lien on such
Mortgaged Property, free and clear of all defects and encumbrances except
Excepted Liens, and containing such endorsements as the Required Holders may
reasonably request;

(c) a current survey of such Mortgaged Property, certified by a licensed or
registered surveyor, to the extent required in order for the title insurer to
delete the standard survey exception from the title insurance policy covering
such Mortgaged Property;

(d) if requested by the Collateral Agent or the Required Holders or the title
insurer, satisfactory evidence that such Mortgaged Property is zoned for its
current use; and

(e) a “Phase I” environmental assessment report (and if recommended in the
“Phase I” environmental assessment report and requested by the Collateral Agent
or the Required Holders, a “Phase II” environmental assessment report) covering
such Mortgaged Property prepared by an environmental engineering firm acceptable
to the Collateral Agent and the Required Holders, as the case may be and
reflecting that the environmental condition of such Mortgaged Property is
acceptable (such determination to be made by the Collateral Agent and the
Required Holders, as the case may be, in the reasonable exercise of its or their
sole discretion).

(ii) If a Phase I environmental assessment report recommends a Phase II
environmental assessment report with respect to any Mortgaged Property described
in Schedule 5N and if the Collateral Agent or the Required Holders requests such
a “Phase II” environmental assessment report or further environmental due
diligence, or if a title defect (other than an Excepted Lien) is discovered with
respect to any Mortgaged Property described in Schedule 5N that the Company is
unable to cure, the Company may elect to withdraw such Mortgaged Property from
the Borrowing Base (and with respect to a request for a “Phase II” environmental
assessment report or further environmental due diligence, also elect not to
obtain or furnish the requested report or information), but within 60 days of
such election the Company shall grant or cause SMF to grant the Collateral Agent
an Acceptable Security Interest in a substitute terminal facility or facilities
having an Appraised Value (as defined in the Credit Agreement as in effect on
the date hereof) comparable to the Mortgaged Property so withdrawn. Upon
providing an Acceptable Security Interest in the terminal facility or facilities
so substituted, the substitute facilities will be Mortgaged Properties for
purposes of this Agreement.

(iii) The Company may at any time grant or cause to be granted an Acceptable
Security Interest in favor of the Collateral Agent on other real Properties
owned by the Company or any of its Subsidiaries. Upon the Collateral Agent’s
being provided an Acceptable Security Interest therein, such Properties will be
Mortgaged Properties for purposes of this Agreement.

5O. Rolling Stock. Within 90 days following the Effective Date, the Company
shall deliver to the Collateral Agent and, promptly upon request, the holders of
the Notes all appropriate documentation and evidence reasonably required by the
Collateral Agent and the Required Holders necessary to determine that
arrangements have been made for the Collateral Agent, for the benefit of Secured
Parties, to have an Acceptable Security Interest in Rolling Stock representing
at least 85% of the amount of the initial Net Orderly Liquidation Value of the
Company’s Rolling Stock as set forth in the appraisal to be delivered pursuant
to paragraph 5C(iv). Such arrangements shall include (i) the Company’s execution
and delivery of such agreements as the Vehicle Title Service Company may
reasonably require, (ii) the Company’s delivery to the Vehicle Title Service
Company of the certificates of title covering Rolling Stock that, when combined
with Rolling Stock as to which perfection of the Collateral Agent’s has been
accomplished through the filing of financing statements pursuant to the UCC,
represents at least 85% of the Net Orderly Liquidation Value of the Company’s
Rolling Stock and notation of the Collateral Agent’s Lien on each certificate of
title so delivered, and (iii) the Company’s payment of the normal set-up and
services charges of the Vehicle Title Service Company and the filing fees
payable in connection with the notation of the Collateral Agent’s Lien on each
certificate of title so delivered. Thereafter, so long as no Default or Event of
Default has occurred and is continuing, the Company shall cause the Collateral
Agent, for the benefit of Secured Parties, at all times to have an Acceptable
Security Interest in Rolling Stock representing at least 85% of the amount of
the current Net Orderly Liquidation Value of the Company’s Rolling Stock. Upon
the request of the Collateral Agent following the occurrence of any Default or
Event of Default, the Company will cooperate with the Vehicle Title Service
Company in causing the certificates of title on all Rolling Stock to be promptly
delivered to the Vehicle Title Service Company and in causing the Collateral
Agent’s Lien to be noted on each certificate of title.

5P. Merger of STI. The Company shall cause STI to be merged with and into the
Company, with the Company as the surviving corporation, on or before June 30,
2009, and within 30 days following the Effective Date shall deliver to the
Collateral Agent and the holders of the Notes appropriate documentation to
evidence that such merger has been completed in accordance with all applicable
legal requirements.

6. NEGATIVE COVENANTS. So long as any Note or other Obligation is outstanding
and unpaid, the Company covenants as follows:

6A. Financial Covenants.

6A(1) Fixed Charge Coverage Ratio. The Company will not permit the Fixed Charge
Coverage Ratio, determined as of the last day of each fiscal quarter beginning
with the fiscal quarter ending June 30, 2009, for the four fiscal quarters then
ended, to be less than the minimum required Fixed Charge Coverage Ratio set
forth below.

      Period  
Minimum Required Fixed Charge
Coverage Ratio
   
 
During the Adjusted Covenant Period  
1.05 to 1.00
   
 
Following the Adjusted Covenant Period  
1.10 to 1.00
   
 

6A(2) Leverage Ratio. The Company will not permit the Leverage Ratio, determined
as of the last day of each fiscal quarter beginning with the fiscal quarter
ending June 30, 2009, to be greater than the maximum permitted Leverage Ratio
set forth below.

     
Calculation Date
  Maximum Permitted Leverage Ratio
 
   
June 30, 2009, September 30, 2009,
December 31, 2009, and March 31, 2010
  4.25 to 1.00


 
   
June 30, 2010, and September 30, 2010
  4.00 to 1.00
 
   
December 31, 2010
  3.75 to 1.00
 
   
March 31, 2011 and thereafter
  3.25 to 1.00
 
   

6A(3) Adjusted Leverage Ratio. The Company will not permit, as of the last day
of any fiscal quarter, the Adjusted Leverage Ratio, calculated on a consolidated
basis, to be greater than

     
Calculation Date
  Maximum Permitted Leverage Ratio
 
   
June 30, 2009, September 30, 2009,
December 31, 2009, and March 31, 2010
  4.75 to 1.00


 
   
June 30, 2010, and September 30, 2010
  4.50 to 1.00
 
   
December 31, 2010
  4.25 to 1.00
 
   
March 31, 2011 and thereafter
  3.75 to 1.00
 
   

6A(4) Tangible Net Worth. The Company will not permit Tangible Net Worth at any
time to be less than $145,000,000 plus the sum of (i) 75% of positive Net Income
from Continuing Operations in each fiscal quarter commencing with the fiscal
quarter ending June 30, 2009, plus (ii) 75% of the Net Proceeds from the
issuance and sale by the Company of any Equity Interests after the Effective
Date, minus (iii) loss from Discontinued Operations commencing with the fiscal
quarter ending June 30, 2009.

6A(5) Asset Coverage Ratio. During the period commencing on the Effective Date
and continuing until the later of (i) the first determination of the Borrowing
Base under the Credit Agreement or (ii) the date as of which the Company has
satisfied the requirements set forth in paragraphs 5M, 5N, 5O and 5P, the
Company will not permit the Asset Coverage Ratio to be less than 2.00 to 1.00.

6B. Liens. The Company will not and will not permit any Subsidiary to create,
assume or suffer to exist any Lien upon any of its properties or assets, whether
now owned or hereafter acquired, or any income, participation, royalty or
profits therefrom (whether or not provision is made for the equal and ratable
securing of the Obligations in accordance with the provisions of paragraph 5D),
except

(i) Excepted Liens;

(ii) Liens securing the Obligations and, so long as such Liens are subject to
the terms of the Intercreditor Agreement, the Bank Obligations;



  (iii)   Liens in existence on the date hereof as set forth on Schedule 6B
hereto;

(iv) Any attachment or judgment Lien with respect to an obligation not in excess
of $3,500,000, provided that the judgment it secures shall, within sixty
(60) days after the entry thereof, have been discharged or execution thereof
stayed pending appeal; and

(v) Liens on the Properties of any Subsidiary acquired pursuant to a Permitted
Acquisition, provided that the Indebtedness secured thereby is permitted under
paragraph 6C(v).

6C. Debt. The Company will not and will not permit any Subsidiary to create,
incur, assume or suffer to exist any Indebtedness, except

(i) Indebtedness of any Subsidiary to the Company or a Wholly Owned Subsidiary;

(ii) Indebtedness of any Guarantor under the Guaranty Agreement;

(iii) Indebtedness of any Guarantor under any Credit Agreement Guaranty so long
as the Intercreditor Agreement is in effect; and

(iv) obligations of the Company under this Agreement, the Notes and the Credit
Agreement;

(v) other Indebtedness not to exceed $25,000,000 in the aggregate at any time
outstanding (such other Indebtedness may include Indebtedness of any Subsidiary
acquired pursuant to a Permitted Acquisition, provided, however, that in no case
shall any such Indebtedness remain in effect for a period of time beyond the
maturity date of such Indebtedness in place when such Subsidiary is acquired);
and

(vi) Indebtedness described on Schedule 6C hereto.

6D. Loans, Advances and Investments. The Company will not and will not permit
any Subsidiary to make or permit to remain outstanding any loan or advance to,
or extend credit other than credit extended in the normal course of business to
any Person who is not an Affiliate of the Company to, or own, purchase or
acquire any stock, obligations or securities of, or any other interest in, or
make any capital contribution to, any Person, or make any Acquisition, or commit
to do any of the foregoing, except

(i) investments in, loans or advances to, or contribution to any Wholly Owned
Subsidiary;

(ii) obligations backed by the full faith and credit of the United States
Government (whether issued by the United States Government or an agency
thereof), and obligations guaranteed by the United States Government, in each
case which mature within one year from the date acquired;

(iii) demand and time deposits with, or certificates of deposit issued by, any
commercial bank or trust company (A) organized under the laws of the United
States or any of its states or having branch offices therein, (B) having equity
capital in excess of $250,000,000 and (C) which issues either (1) senior debt
securities rated A or better by S&P, or by Moody’s or (2) commercial paper rated
A-1 by S&P or Prime-1 by Moody’s, in each case payable in the United States in
United States dollars, in each case which mature within one year from the date
acquired;

(iv) readily marketable commercial paper rated as A-1 or better by S&P or
Prime-1 or better by Moody’s (or, in either case, an equivalent rating from
another nationally recognized credit rating agency) and maturing not more than
270 days from the date acquired;

(v) bonds, debentures, notes or similar debt instruments issued by a state or
municipality given a “AA” rating or better by S&P or an equivalent rating by
another nationally recognized credit rating agency and maturing not more than
one year from the date acquired;

(vi) negotiable instruments endorsed for collection in the ordinary course of
business;

(vii) other investments not to exceed $3,000,000 (in addition to short term
investment of cash on hand from time to time in the Company’s operating account)
in the aggregate for reasonable business purposes; and

(viii) Acquisitions not otherwise prohibited hereunder so long as in each case:

(A) the target of the Acquisition is in the same line of business as the
Company;

(B) no Default or Event of Default exists at the time of such Acquisition or
would result from such Acquisition;

(C) the Company has delivered to the holders of the Notes written notice of the
intended Acquisition and a copy of the information provided to the board of
directors of the Company not less than ten (10) days prior to the consummation
of the Acquisition;

(D) not less than ten (10) days prior to the consummation of the Acquisition,
the Company provides each holder of a Note with a certification, in form and
substance satisfactory to such holder, demonstrating that upon the consummation
of such Acquisition, the Company will be in pro-forma compliance with each of
the financial covenants set forth in paragraph 6A, calculated as if such
Acquisition had been made on the last date of the most recent fiscal quarter for
which financial statements of the Company have been provided under paragraph 5A;

(E) neither the Company nor any Subsidiary shall, as a result of or in
connection with any such Acquisition, assume or incur any direct or contingent
Indebtedness of the Person being acquired (except for Indebtedness permitted
under the terms of paragraph 6C(v));

(F) such Acquisition is not hostile and is otherwise approved by the Equity
Interest holders or the board of directors or other equivalent governing body of
the target of the Acquisition;

(G) if the Acquisition is proposed to be made during the Adjusted Covenant
Period, no cash consideration is paid in connection with the Acquisition (i.e.,
the consideration is payable solely in Equity Interests of the Company);

(H) if the Acquisition is an Acquisition of the Equity Interests of a Person,
the Acquisition is structured so that the acquired Person will become a
Subsidiary of the Company and will comply with the provisions of paragraph
5M(ii) and (B) if the Acquisition is an Acquisition of assets, the Acquisition
is structured so that the Company or a Guarantor will acquire such assets;

(I) the Company’s pro forma, post-Acquisition Available Liquidity will be
greater than or equal to $30,000,000; and

(J) the Company’s pro forma, post-Acquisition Leverage Ratio will be less than
or equal to the applicable amount set forth in the table below:

     
.
Closing Date of Acquisition
  Maximum Permitted Pro Forma
Post-Acquisition Leverage Ratio
 
   
Before June 30, 2010
  3.75 to 1.00
 
   
On or after June 30, 2010, but before
December 31, 2010
  3.50 to 1.00


 
   
On or after December 31, 2010, but
before March 31, 2011
  3.25 to 1.00


 
   
On or after March 31, 2011
  2.75 to 1.00
 
   

Notwithstanding the foregoing, no Subsidiary shall acquire any Equity Interests
of the Company, except as a result of participant directed investments in such
Subsidiary’s nonqualified capital accumulation plans.

6E. Sale of Stock and Indebtedness of Subsidiaries. The Company will not and
will not permit any Subsidiary to sell or otherwise dispose of, or part with
control of, any shares of stock or Indebtedness of any Subsidiary, except (i) to
the Company or a Wholly Owned Subsidiary or (ii) that all shares of stock and
Indebtedness of any Subsidiary at the time owned by or owed to the Company and
all Subsidiaries may be sold as an entirety for a cash consideration which
represents the fair value (as determined in good faith by the Board of Directors
of the Company) at the time of sale of the shares of stock and Indebtedness so
sold; provided that (A) such sale or other disposition is treated as a Transfer
of assets of such Subsidiary and is permitted by paragraph 6G and (B) at the
time of such sale, such Subsidiary shall not own, directly or indirectly, any
shares of stock or Indebtedness of any other Subsidiary (unless all of the
shares of stock and Indebtedness of such other Subsidiary owned, directly or
indirectly, by the Company and all Subsidiaries are simultaneously being sold as
permitted by this paragraph 6E).

6F. Merger and Consolidation. The Company will not and will not permit any
Subsidiary to merge or consolidate with or into any other Person, except that:

(i) any Subsidiary may merge or consolidate with or into the Company provided
that the Company is the continuing or surviving corporation;

(ii) any Subsidiary may merge or consolidate with or into a Wholly Owned
Subsidiary provided that such Wholly Owned Subsidiary is the continuing or
surviving corporation;

(iii) the Company may consolidate or merge with any other corporation if (i) the
Company is the continuing or surviving corporation and is a solvent corporation
duly organized and existing under the laws of any state of the United States of
America, or the District of Columbia, with substantially all of its assets
located and substantially all of its operations conducted within the United
States of America, and such continuing or surviving corporation expressly
assumes, by a written agreement satisfactory in form and substance to the
Required Holders (which agreement may require, in connection with such
assumption, the delivery of such opinions of counsel as the Required Holders may
require), the obligations of the Company under this Agreement and the other Note
Documents, including all covenants herein and therein contained, and such
successor or acquiring entity shall succeed to and be substituted for the
Company with the same effect as if it had been named herein as a party hereto,
provided, however, that no such sale shall release the Company from any of its
obligations and liabilities under this Agreement or the other Note Documents
unless such sale is followed by the complete liquidation of the Company and
substantially all the assets of the Company immediately following such sale are
distributed to the successor or acquiring entity in such liquidation, (ii) no
Default or Event of Default exists before or after such merger or consolidation,
(iii) the Tangible Net Worth of the surviving corporation is at least as great
as the Tangible Net Worth of the Company immediately prior to such merger or
consolidation and (iv) the core managers of the Company or the merging
Subsidiary prior to the merger shall be the core managers of the continuing or
surviving entity;

(iv) any Subsidiary may merge or consolidate with any other corporation,
provided that, immediately after giving effect to such merger or consolidation
(a) a Wholly Owned Subsidiary shall be the continuing or surviving corporation,
(b) no Default or Event of Default exists before or after such merger or
consolidation and (c) the Tangible Net Worth of the Company following the merger
or consolidation is at least as great as the Tangible Net Worth of the Company
immediately prior to such merger or consolidation; and

(v) the Company or any Subsidiary may enter into a merger or consolidation in
connection with an Acquisition permitted by paragraph 6D(viii).

Notwithstanding anything to the contrary in this paragraph 6F, any surviving or
newly acquired or created Subsidiary or Wholly Owned Subsidiary shall continue
to be or shall become a Guarantor hereunder at the time of consummation of the
merger or consolidation or acquisition of such Subsidiary.

6G. Transfer of Properties. The Company will not and will not permit any
Subsidiary to Transfer, or agree or otherwise commit to Transfer, any of its
Properties except that

(i) any Subsidiary may Transfer assets to the Company or a Wholly Owned
Subsidiary;

(ii) the Company or any Subsidiary may collect its accounts and sell inventory
in the ordinary course of business; and

(iii) the Company or any Subsidiary may otherwise Transfer Properties, provided
that after giving effect thereto (i) the aggregate value of any Properties
Transferred during the 12 consecutive months immediately preceding such Transfer
does not exceed 5% of Consolidated Tangible Assets as of the end of the fiscal
quarter immediately preceding such Transfer, provided, however, that the
aggregate purchase price paid within 90 days after any such Transfer for similar
assets within the United States that are not subject to Liens (other than
Excepted Liens) for borrowed money other than pursuant to this Agreement (before
or after acquisition) will be deducted in determining this 5% limit, and
(ii) the aggregate value of Properties Transferred subsequent to January 28,
2008 shall not exceed 25% of the Consolidated Tangible Assets determined at any
time by aggregating the dollar value of all Transfers as of such time as a
percentage of Consolidated Tangible Assets as of the end of the fiscal quarter
ended immediately prior to such time, provided, however, that the aggregate
purchase price paid within 90 days after any such Transfer for similar assets
within the United States that are not subject to Liens (other than Excepted
Liens) for borrowed money other than pursuant to this Agreement (before or after
acquisition) will be deducted in determining this 25% limit.

Notwithstanding the foregoing, in no event may the Company or any Subsidiary
Transfer any Mortgaged Property without the consent of the Required Holders, and
in no event may the Company or any Existing Subsidiary Transfer its Equity
Interests in an Existing Subsidiary without the consent of all holders of the
Notes. If requested by the Company in order to facilitate any Transfer which is
permitted to be made under the terms of this paragraph 6G or which has otherwise
been consented to by the requisite holders of the Notes, the Collateral Agent
shall be authorized to release its Lien on the Property or Properties to be
Transferred.

6H. Sale and Lease-Back. The Company will not and will not permit any Subsidiary
to enter into any arrangement with any lender or investor or to which such
lender or investor is a party providing for the leasing by the Company or any
Subsidiary of real or personal Property which has been or is to be Transferred
by the Company or any Subsidiary to such lender or investor or to any Person to
whom funds have been or are to be advanced by such lender or investor on the
security of such Property or rental obligations of the Company or any
Subsidiary, except for the sale and concurrent lease (pursuant to an Operating
Lease) of any Property acquired by the Company or its Subsidiaries after the
date hereof, which sale and lease transaction is consummated within ninety
(90) days of such acquisition.

6I. Sale or Discount of Receivables. The Company will not and will not permit
any Subsidiary to sell with recourse, or discount or otherwise sell for less
than the face value thereof, any of its notes or accounts receivable.

6J. Related Party Transactions. The Company will not and will not permit any
Subsidiary to directly or indirectly, purchase, acquire or lease any Property
from, or sell, transfer or lease any property to any Related Party except upon
terms that are no less favorable to the Company or such Subsidiary, as the case
may be, than those that could be obtained in an arm’s-length transaction with an
unrelated third party; provided that the foregoing shall not apply to (A) any
transaction between the Company and any Wholly Owned Subsidiary or between
Wholly Owned Subsidiaries and (B) any sales to, or purchases from, any such
Related Party of shares of common stock for cash consideration equal to the fair
market value thereof (except pursuant to employee stock option, stock
appreciation and similar stock-based incentive plans applicable to employees of
the Company that have been approved by a majority of the Company’s outside
directors).

6K. Issuance of Stock by Subsidiaries. The Company will not permit any
Subsidiary (either directly, or indirectly by the issuance of rights or options
for, or securities convertible into, such shares) to issue, sell or dispose of
any of its Equity Interests except (i) for directors’ qualifying shares or other
shares issued to comply with local ownership legal requirements (but not in
excess of the minimum number of shares necessary to satisfy such requirement),
and (ii) to the Company or a Wholly Owned Subsidiary.

6L. Subsidiary Restrictions. The Company will not and will not permit any
Subsidiary to enter into, or be otherwise subject to, any contract, agreement or
other binding obligation that directly or indirectly limits the amount of, or
otherwise restricts (i) the payment to the Company of dividends or other
redemptions or distributions with respect to its capital stock by any
Subsidiary, (ii) the repayment to the Company by any Subsidiary of intercompany
loans or advances or (iii) other intercompany transfers to the Company of
property or other assets by Subsidiaries.

6M. Change of Business.

(i) The Company will not change, and will not permit any Subsidiary to change,
in any material respect the nature of its business or operations from the
business conducted by the Company and its Subsidiaries on the date hereof and
will not engage, and will not permit any Subsidiary to engage directly or
indirectly in any material business activity, or purchase or otherwise acquire
any material Property, in either case not directly related to the conduct of its
business or operations as presently carried on.

(ii) The Company will not permit either of STI or SCS to acquire or own any
Property not held by it on the Effective Date

6N. Restricted Payments. The Company will not, and will not permit any of its
Subsidiaries to:

(i) declare, make, pay, or become obligated to make or pay, any dividend or
other distribution (whether in cash, securities or other Property) on any Equity
Interest in the Company or any of its Subsidiaries, except that (i) the Company
may declare and pay dividends on its Equity Interests payable solely in
additional shares of its common stock, (ii) Subsidiaries may declare and pay
dividends or make distributions ratably on their Equity Interests, and (iii) the
Company may make payments pursuant to and in accordance with stock option plans
or other compensation, incentive or bonus plans for directors, management or
employees of the Company and its Subsidiaries; or

(ii) make any payment (whether in cash, securities or other Property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
the Company or any Subsidiary, except that: (i) after the expiration of the
Adjusted Covenant Period, the Company may purchase, redeem, retire, acquire,
cancel or terminate any of its Equity Interests up to the aggregate amount of
$50,000,000, provided that (A) the Company’s pro forma Leverage Ratio following
any such transaction shall be less than or equal to 2.75 to 1.00 and (B) the
Company’s pro forma Available Liquidity following any such transaction shall be
greater than or equal to $30,000,000; and (ii) the Company may make purchases of
Equity Interests in the Company pursuant to and in accordance with stock option
plans or other compensation, incentive or bonus plans for directors, management
or employees of the Company and its Subsidiaries; or

(iii) make any payments (other than scheduled payments) of principal of,
premium, if any, or interest on or fees with respect to, any Indebtedness for
borrowed money or letter of credit reimbursement obligations, or commitments to
extend Indebtedness for borrowed money or issue letters of credit, if any
Default or Event of Default exists at the time of any such payment or would
result immediately following the making of any such payment.

6O. Most Favored Lender Status. (a) The Company will not enter into or permit
any amendment to the Credit Agreement or any other Credit Document to include
one or more Additional Covenants or Additional Defaults, unless prior written
consent to such amendment shall have been obtained from the Required Holders;
provided, however, in the event that the Company or any Subsidiary shall enter
into, assume or otherwise become bound by or obligated under any such amendment
without the prior written consent of the Required Holders, the terms of this
Agreement shall, without any further action on the part of the Company or any of
the holders of the Notes, be deemed to be amended automatically to include each
Additional Covenant and each Additional Default contained in such amendment. The
Company further covenants to promptly execute and deliver at its expense
(including the reasonable fees and expenses of counsel for the holders of the
Notes) an amendment to this Agreement in form and substance satisfactory to the
Required Holders evidencing the amendment of this Agreement to include such
Additional Covenants and Additional Defaults to which the Required Holders
granted their consent; provided that the execution and delivery of such
amendment shall not be a precondition to the effectiveness of such amendment as
provided for in this paragraph 6O, but shall merely be for the convenience of
the parties hereto.

(b) The Company will not enter into or amend any agreement governing or
evidencing Indebtedness for borrowed money (other than the Credit Agreement and
other than capital leases) in a principal amount committed or outstanding of
$10,000,000 or more under one agreement, or a series of related agreements, that
includes one or more Additional Covenants or Additional Defaults (other than
covenants pertaining to the conversion of such Indebtedness to equity), unless
prior to entering into such agreement or amendment, (i) the Company offered such
Additional Covenant or Additional Default to the holders of the Notes and
(ii) if the Requested Holders have accepted such Additional Covenant or
Additional Default, the Company has executed and delivered at its expense
(including the reasonable fees and expenses of counsel for the holders of the
Notes) an amendment to this Agreement to include such Additional Covenants and
Additional Defaults in this Agreement, provided that in no event shall the
Company enter into or amend any agreement to restrict payments on the Notes or
other Obligations or restrict the ability of the Company to enter into
amendments and modifications of this Agreement or any other Note Documents
without the prior written consent of the Required Holders; provided, further,
however, in the event that the Company or any Subsidiary shall enter into,
assume or otherwise become bound by or obligated under any such agreement that
includes Additional Covenants or Additional Defaults, without executing and
delivering such amendment to the holders of the Notes, the terms of this
Agreement shall, without any further action on the part of the Company or any of
the holders of the Notes, be deemed to be amended automatically to include each
Additional Covenant and each Additional Default contained in such agreement.

6P. Terrorism Sanctions Regulations. The Company will not and will not permit
any Subsidiary to (i) become a Person described or designated in the Specially
Designated Nationals and Blocked Persons List of the Office of Foreign Assets
Control or in Section 1 of the Anti-Terrorism Order or (ii) engage in any
dealings or transactions with any such Person.

6Q. Credit Agreement. The Company will not and will not permit any Subsidiary
to, to the extent that the aggregate amount of loans and letters of credit
outstanding under the Credit Agreement as of the last day of any quarter exceeds
the Available Borrowing Base as determined for such date, fail to prepay
revolving credit advances under the Credit Agreement in an aggregate amount
equal to such excess within ten Business Days after delivery of the applicable
Borrowing Base Report.

7. EVENTS OF DEFAULT.

7A. Acceleration. If any of the following events shall occur and be continuing
for any reason whatsoever (and whether such occurrence shall be voluntary or
involuntary or come about or be effected by operation of law or otherwise):

(i) the Company fails to pay any principal of, or Yield-Maintenance Amount
payable with respect to, any Note (including without limitation any mandatory
prepayment of principal required under paragraph 4A) as and when the same shall
become due and payable, either by the terms thereof or otherwise as herein
provided; or

(ii) the Company fails to pay any interest on any Note or any other amount
payable hereunder or under any other Note Document and such failure shall
continue for more than three days after the date due thereof; or

(iii) the Company or any Subsidiary defaults (whether as primary obligor or as
guarantor or other surety) in any payment of principal of or interest on any
other obligation for money borrowed (or any Capitalized Lease Obligation, any
obligation under a conditional sale or other title retention agreement, any
obligation issued or assumed as full or partial payment for property whether or
not secured by a purchase money mortgage or any obligation under notes payable
or drafts accepted representing extensions of credit) beyond any period of grace
provided with respect thereto, or the Company or any Subsidiary fails to perform
or observe any other agreement, term or condition contained in any agreement
under which any such obligation is created (or if any other event thereunder or
under any such agreement shall occur and be continuing) and the effect of such
failure or other event is to cause, or to permit the holder or holders of such
obligation (or a trustee on behalf of such holder or holders) to cause, such
obligation to become due (or to be repurchased by the Company or any Subsidiary)
prior to any stated maturity; provided that the aggregate amount of all
obligations as to which such a payment default shall occur and be continuing or
such a failure or other event causing or permitting acceleration (or resale to
the Company or any Subsidiary) shall occur and be continuing exceeds $5,000,000
or the equivalent amount in other currencies; or

(iv) any representation or warranty made by the Company herein or by the Company
or any of its officers in any writing furnished in connection with or pursuant
to this Agreement shall be false in any material respect on the date as of which
made; or

(v) the Company fails to perform or observe any term, covenant or agreement
contained in paragraphs 5 or 6 (provided, however, to the extent the Company’s
compliance with any term, covenant or agreement contained in paragraphs 5 or 6
is based upon the Company’s response to any request for information made by the
holder of any Note or upon any determination to be made at the discretion of the
holder of any Note, the Company shall have a reasonable period, not to exceed
ten days, in which to comply with such request or determination); or

(vi) the Company fails to perform or observe any other term, covenant, agreement
or condition contained herein or in any Collateral Document or other Note
Document (other than a Default of the type describe in Paragraph 7A(v)) and such
failure shall not be remedied within 30 days after the Company obtains actual
knowledge thereof; or

(vii) the Company or any Subsidiary makes an assignment for the benefit of
creditors or is generally not paying its debts as such debts become due; or

(viii) any decree or order for relief in respect of the Company or any
Subsidiary is entered under any Debtor Relief Laws of any jurisdiction; or

(ix) the Company or any Subsidiary petitions or applies to any tribunal for, or
consents to, the appointment of, or taking possession by, a trustee, receiver,
custodian, liquidator or similar official of the Company or any Subsidiary, or
of any substantial part of the assets of the Company or any Subsidiary, or
commences a voluntary case under the any Debtor Relief Law or any proceedings
(other than proceedings for the voluntary liquidation and dissolution of a
Subsidiary) relating to the Company or any Subsidiary under any Debtor Relief
Laws; or

(x) any such petition or application is filed, or any such proceedings are
commenced, against the Company or any Subsidiary and the Company or such
Subsidiary by any act indicates its approval thereof, consent thereto or
acquiescence therein, or an order, judgment or decree is entered appointing any
such trustee, receiver, custodian, liquidator or similar official, or approving
the petition in any such proceedings, and such order, judgment or decree remains
unstayed and in effect for more than 30 days; or

(xi) any order, judgment or decree is entered in any proceedings against the
Company decreeing the dissolution of the Company and such order, judgment or
decree remains unstayed and in effect for more than 60 days; or

(xii) any order, judgment or decree is entered in any proceedings against the
Company or any Subsidiary decreeing a split-up of the Company or such Subsidiary
which requires the divestiture of assets representing a substantial part, or the
divestiture of the stock of a Subsidiary whose assets represent a substantial
part, of the consolidated assets of the Company and its Subsidiaries (determined
in accordance with GAAP) or which requires the divestiture of Properties, or
stock of a Subsidiary, which shall have contributed a substantial part of the
consolidated net income of the Company and its Subsidiaries (determined in
accordance with GAAP) for any of the three fiscal years then most recently
ended, and such order, judgment or decree remains unstayed and in effect for
more than 60 days; or

(xiii) one or more judgments or orders for the payment of money in an aggregate
amount in excess of $5,000,000 shall be rendered against the Company or any
Subsidiary and either (i) enforcement proceedings to attach or levy against any
assets of Company or such Subsidiary shall have been commenced by any creditor
upon any such judgment or order, which proceedings are not promptly stayed; or
(ii) such judgment or order remains in effect unsatisfied and unstayed for more
than sixty (60) days after entry thereof; or

(xiv) (A) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 of
the Code, (B) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA Section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any Commonly
Controlled Entity a Plan may become a subject of such proceedings, (C) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $1,000,000, (D) the Company or any Commonly
Controlled Entity shall have incurred or is reasonably expected to incur any
material liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (E) the Company
or any Commonly Controlled Entity withdraws from any Multiemployer Plan which
creates an obligation of the Company in excess of $1,000,000, or (F) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would materially
increase the liability of the Company or any Subsidiary thereunder; or

(xv) any Collateral Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all of the Obligations, ceases to be in full force and
effect and the Company or any Subsidiary party thereto shall fail to cure the
same within ten (10) days of written demand by the Collateral Agent, or the
Company or any Subsidiary purports to revoke, terminate or rescind any
Collateral Document; or

(xvi) any provision of the Guaranty Agreement after delivery thereof shall for
any reason cease to be valid and binding on a Guarantor and such Guarantor shall
fail to cure the same within ten (10) days of written demand by the holder of
any Note, or a Guarantor shall so state in writing; or

(xvii) (i)  the Company shall fail to pay any amounts due under the Credit
Agreement when due; (ii) the Company shall default in the performance of any
term, provision or conditions contained in the Credit Agreement, or any other
event shall occur or condition exist, the effect of which is to cause or permit
the holders of the Bank Obligations to demand immediate payment of Bank
Obligations; or (iii) any Bank Obligations shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the stated maturity thereof; or

(xviii) the Company or any Subsidiary shall fail to pay any Rate Management
Obligation when due or the Company or any Subsidiary shall breach any term,
provision or condition contained in any Rate Management Transaction or any
transaction of the type described in the definition of “Rate Management
Transactions,” whether or not the holder of any Note or Affiliate of the holder
of any Note is a party thereto;

then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, any holder of any Note may at its option, by notice in
writing to the Company, declare all of the Notes held by such holder to be, and
all of the Notes held by such holder shall thereupon be and become, immediately
due and payable at par together with interest accrued thereon, without
presentment, demand, protest or notice of any other kind (including, without
limitation, notice of intent to accelerate), all of which are hereby waived by
the Company, (b) if such event is an Event of Default specified in clause
(viii), (ix) or (x) of this paragraph 7A with respect to the Company, all of the
Notes at the time outstanding shall automatically become immediately due and
payable at par together with interest accrued thereon and together with the
Yield-Maintenance Amount, if any, with respect to each Note, without
presentment, demand, protest or notice of any kind (including, without
limitation, notice of intent to accelerate and notice of acceleration of
maturity), all of which are hereby waived by the Company and (c) if such event
is any Event of Default other than as specified in preceding clause (b), the
Required Holders may at its or their option by notice in writing to the Company,
declare all of the Notes to be, and all of the Notes shall thereupon be and
become, immediately due and payable together with interest accrued thereon and
together with the Yield-Maintenance Amount, if any, with respect to each Note,
without presentment, demand, protest or notice of any other kind (including,
without limitation, notice of intent to accelerate), all of which are hereby
waived by the Company.

The Company acknowledges, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for) and that the
provision for payment of the Yield-Maintenance Amount by the Company in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

7B. Rescission of Acceleration. At any time after any or all of the Notes shall
have been declared immediately due and payable pursuant to paragraph 7A, the
Required Holders may, by notice in writing to the Company, rescind and annul
such declaration and its consequences if (i) the Company shall have paid all
overdue interest on the Notes, the principal of and Yield-Maintenance Amount, if
any, payable with respect to any Notes which have become due otherwise than by
reason of such declaration, and interest on such overdue interest and overdue
principal and Yield-Maintenance Amount at the rate specified in the Notes,
(ii) the Company shall not have paid any amounts which have become due solely by
reason of such declaration, (iii) all Events of Default and Defaults, other than
non-payment of amounts which have become due solely by reason of such
declaration, shall have been cured or waived pursuant to paragraph 11C and
(iv) no judgment or decree shall have been entered for the payment of any
amounts due pursuant to the Notes or this Agreement. No such rescission or
annulment shall extend to or affect any subsequent Default or Event of Default
or impair any right arising therefrom.

7C. Notice of Acceleration or Rescission. Whenever any Note shall be declared
immediately due and payable pursuant to paragraph 7A or any such declaration
shall be rescinded and annulled pursuant to paragraph 7B, the Company shall
forthwith give written notice thereof to the holder of each Note at the time
outstanding.

7D. Other Remedies. If any Default or Event of Default occurs and is continuing,
in addition to those remedies set forth above, the Required Holders may exercise
and enforce, on behalf of all holders of the Notes, all rights and remedies
available to the holders of the Notes in respect thereof under applicable law,
either by suit in equity or by action at law, or both, whether for specific
performance of any covenant or other agreement contained in the Note Documents
or in aid of the exercise of any power granted in the Note Documents, and may
direct the Collateral Agent in accordance with the Intercreditor Agreement to
exercise on behalf of the holders of the Notes all rights and remedies available
to the holders of the Notes under the Collateral Documents. No remedy conferred
in this Agreement upon the holder of any Note is intended to be exclusive of any
other remedy, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy conferred herein or now or hereafter existing at
law or in equity or by statute or otherwise.

7E. Application of Proceeds. After the exercise of remedies provided for in this
paragraph 7 (or after the Notes have automatically become immediately due and
payable), subject to the provisions of the Intercreditor Agreement, any amounts
received by the holders of the Notes shall be applied ratably to the
Obligations.

8. REPRESENTATIONS AND WARRANTIES. The Company represents, covenants and
warrants as follows (all references to “Subsidiary” and “Subsidiaries” in this
paragraph 8 shall be deemed omitted if the Company has no Subsidiaries at the
time the representations herein are made or repeated):

8A. Organization. The Company is a corporation duly organized and validly
existing in good standing under the laws of the State of Delaware; each
Subsidiary is duly organized and validly existing in good standing under the
laws of the jurisdiction in which it is organized; and the Company has and each
Subsidiary has the power to own its respective Property and to carry on its
respective business as now being conducted. The execution, delivery and
performance by the Company of this Agreement and the other Note Documents to
which it is a party are within the Company’s corporate powers and have been duly
authorized by all necessary corporate action. As of the date hereof, the only
Subsidiaries of the Company are the Existing Subsidiaries.

8B. Financial Statements. The Company has furnished to each holder of the Notes
the following financial statements, certified by a principal financial officer
of the Company: (i) a consolidated balance sheet of the Company and its
Subsidiaries as of December 31, 2007 and December 31, 2008, and consolidated
statements of income, cash flows and a consolidated statement of shareholders’
equity of the Company and its Subsidiaries for each such year, all reported on
by KPMG LLP or another nationally recognized public accounting firm; and (ii) a
consolidated balance sheet of the Company and its Subsidiaries as of the end of
the March 31, 2009 quarterly period and the comparable quarterly period in the
preceding fiscal year and consolidated statements of income, cash flows and a
consolidated statement of shareholders’ equity for the periods from January 1,
2009 to the end of such March 31, 2009 quarterly period, prepared by the
Company. All of the financial statements delivered to each holder of the Notes
pursuant to this paragraph 8B (including any related schedules and/or notes) are
true and correct in all material respects (subject, as to interim statements, to
changes resulting from audits and year-end adjustments), have been prepared in
accordance with GAAP consistently followed throughout the periods involved and
show all liabilities, direct and contingent, of the Company and its Subsidiaries
required to be shown in accordance with such principles. The balance sheets
fairly present the condition of the Company and its Subsidiaries as of the dates
thereof, and the statements of income, cash flows and stockholders’ equity
fairly present the results of the operations of the Company and its Subsidiaries
and their cash flows for the periods indicated. There has been no material
adverse change in the business, property or assets, condition (financial or
otherwise) operations or prospects of the Company and its Subsidiaries taken as
a whole since the end of the most recent fiscal quarter for which financial
statements have been furnished.

8C. Actions Pending. There is no action, suit, investigation or proceeding
pending or, to the knowledge of the Company, threatened against the Company or
any of its Subsidiaries, or any properties or rights of the Company or any of
its Subsidiaries, by or before any court, arbitrator or administrative or
governmental body which, taking into account and giving effect to any applicable
insurance coverage, could reasonably be expected to result in any material
adverse change in the business, property or assets, condition (financial or
otherwise) or operations of the Company and its Subsidiaries taken as a whole.
There is no action, suit, investigation or proceeding pending or, to the
knowledge of the Company, threatened against the Company, or any of its
Subsidiaries which purports to affect the validity or enforceability of this
Agreement or any other Note Document.

8D. Outstanding Indebtedness. Neither the Company nor any of its Subsidiaries
has outstanding any Indebtedness except as permitted by paragraph 6C. There
exists no default under the provisions of any instrument evidencing such
Indebtedness or of any agreement relating thereto

8E. Title to Properties. SMF has good and marketable title to each of the
Mortgaged Properties, and the Company and its Subsidiaries have good and
marketable title to or valid leasehold interests in each of their other
respective real Properties. The Company and each of its Subsidiaries have good
title to all of their other respective Properties, including the Personal
Property Collateral reflected in the most recent audited balance sheet referred
to in paragraph 8B (other than Properties disposed of in the ordinary course of
business). None of the foregoing Properties is subject to (a) any Lien of any
kind other than Excepted Liens and Liens permitted by paragraph 6B or (b) any
interests which could materially adversely affect the intended use of such
Properties. All leases necessary in any material respect for the conduct of the
respective businesses of the Company and its Subsidiaries are valid and
subsisting and are in full force and effect. STI does not own any Properties
other than the outstanding Equity Interests of SMF, and SCS does not own any
Properties other than any common law rights in its corporate name.

8F. Taxes. The Company has and each of its Subsidiaries (i) has filed all
federal income tax returns which are required to be filed, (ii) to the best
knowledge of the Authorized Officers of the Company and its Subsidiaries, has
filed all state and other income tax returns which are required to be filed, and
(iii) has paid all taxes as shown on such returns and on all assessments
received by it to the extent that such taxes have become due, except such taxes
as are being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP.

8G. Conflicting Agreements and Other Matters. Neither the Company nor any of its
Subsidiaries is a party to any contract or agreement or subject to any charter
or other corporate restriction which materially and adversely affects its
business, property or assets, condition (financial or otherwise) or operations.
Neither the execution nor delivery of this Agreement or any other Note
Documents, nor the offering, issuance and sale of any of the Notes, nor
fulfillment of nor compliance with the terms and provisions hereof and thereof,
will conflict with, or result in a breach of the terms, conditions or provisions
of, or constitute a default under, or result in any violation of, or result in
the creation of any Lien upon any of the properties or assets of the Company or
any of its Subsidiaries pursuant to, the charter or by-laws of the Company or
any of its Subsidiaries, any award of any arbitrator or any agreement (including
any agreement with stockholders), instrument, order, judgment, decree, statute,
law, rule or regulation to which the Company or any of its Subsidiaries is
subject. Except as set forth in the Credit Agreement, neither the Company nor
any of its Subsidiaries is a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of the Company or such
Subsidiary, any agreement relating thereto or any other contract or agreement
(including its charter) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company of the type to be
evidenced by the Notes.

8H. Offering of Notes. Neither the Company nor any agent acting on its behalf
has, directly or indirectly, offered the Notes or any similar security of the
Company for sale to, or solicited any offers to buy the Notes or any similar
security of the Company from, or otherwise approached or negotiated with respect
thereto with, any Person other than institutional investors, and neither the
Company nor any agent acting on its behalf has taken or will take any action
which would subject the issuance or sale of the Notes to the provisions of
Section 5 of the Securities Act or to the provisions of any securities or Blue
Sky law of any applicable jurisdiction.

8I. Use of Proceeds. None of the proceeds of the sale of any Notes will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of purchasing or carrying any “margin stock” as defined in
Regulation U (12 CFR Part 221) of the Board of Governors of the Federal Reserve
System or for the purpose of maintaining, reducing or retiring any Indebtedness
which was originally incurred to purchase or carry any stock that is then
currently a margin stock. Neither the Company nor any agent acting on its behalf
has taken or will take any action which might cause this Agreement or the Notes
to violate Regulation U or any other regulation of the Board of Governors of the
Federal Reserve System or to violate the Securities Exchange Act of 1934, in
each case as in effect now or as the same may hereafter be in effect. None of
the proceeds of the sale of any Notes will be used to finance any offer to
purchase, or any purchase of, Equity Interests in any other Person, or
securities convertible into or representing the beneficial ownership of, or
rights to acquire, any such Equity Interests, if such Equity Interests,
securities or rights are of a class which is publicly traded on any securities
exchange or in any over-the-counter market, other than purchases of such Equity
Interests, securities or rights (other than margin stock) representing less than
5% of the Equity Interests or beneficial ownership of such Person for portfolio
investment purposes, if such offer or purchase has not been duly approved by the
Equity Interest holders or the board of directors or equivalent governing body
of such other Person prior to the date on which the Company requests that any
Notes be purchased.

8J. ERISA. The Company and each Commonly Controlled Entity have satisfied the
minimum funding standard (as defined in section 302 of ERISA and section 412 of
the Code), with respect to each Plan (other than a Multiemployer Plan), and no
waiver of such minimum funding standard has been sought or granted. No liability
to the PBGC has been or is expected by the Company or any Commonly Controlled
Entity to be incurred with respect to any Plan (other than a Multiemployer Plan)
by the Company or any Commonly Controlled Entity which is or would be materially
adverse to the business, property or assets, condition (financial or otherwise)
or operations of the Company and its Subsidiaries taken as a whole. The funding
target attainment percentage (as defined in section 303(d) of ERISA and section
430(d) of the Code) for each Plan (other than a Multiemployer Plan) is not less
than 80 percent. Neither the Company nor any Commonly Controlled Entity has
incurred or currently expects to incur any withdrawal liability under Title IV
of ERISA with respect to any Multiemployer Plan which is or would be materially
adverse to the business, property or assets, condition (financial or otherwise)
or operations of the Company and its Subsidiaries taken as a whole. The
execution and delivery of this Agreement and the issuance and sale of the Notes
will be exempt from or will not involve any transaction which is subject to the
prohibitions of section 406 of ERISA and will not involve any transaction in
connection with which a penalty could be imposed under section 502(i) of ERISA
or a tax could be imposed pursuant to section 4975 of the Code. The
representation by the Company in the next preceding sentence is made in reliance
upon and subject to the accuracy of the representation of each Purchaser in
paragraph 9B as to the source of funds to be used by it to purchase any Notes.

8K. Governmental Consent. Neither the nature of the Company or of any
Subsidiary, nor any of their respective businesses or properties, nor any
relationship between the Company or any Subsidiary and any other Person, nor any
circumstance in connection with the execution and delivery of this Agreement or
any other Note Documents, or the offering, issuance, sale or delivery of the
Notes is such as to require any authorization, consent, approval, exemption or
any action by or notice to or filing with any court or administrative or
governmental or regulatory body (other than routine filings after the closing
day for any Notes with the SEC and/or state Blue Sky authorities) in connection
with the execution and delivery of this Agreement or other Note Documents, the
offering, issuance, sale or delivery of the Notes or fulfillment of or
compliance with the terms and provisions hereof or thereof, except for filings
with governmental bodies required in order to perfect the Collateral Agent’s
Liens on the Collateral.

8L. Environmental Compliance. The Company and its Subsidiaries and all of their
respective Properties and facilities have complied at all times and in all
respects with all federal, state, local and regional statutes, laws, ordinances
and judicial or administrative orders, judgments, rulings and regulations
relating to protection of the environment except, in any such case, where
failure to comply could not be reasonably expected to result in a material
adverse effect on the business, condition (financial or otherwise) or operations
of the Company and its Subsidiaries taken as a whole.

8M. Investment Company Status. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or an “investment
adviser” within the meaning of the Investment Advisers Act of 1940, as amended.

8O. Rule 144A. The Notes are not of the same class as securities of the Company,
if any, listed on a national securities exchange, registered under Section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system.

8P. Disclosure. Neither this Agreement nor any other document, certificate or
statement furnished to the Purchasers, any other holders of the Notes by or on
behalf of the Company in connection herewith contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein not misleading. There is no fact
peculiar to the Company or any of its Subsidiaries which materially adversely
affects or in the future may (so far as the Company can now reasonably foresee)
materially adversely affect the business, property or assets, condition
(financial or otherwise) or operations of the Company or any of its Subsidiaries
taken as a whole and which has not been set forth in this Agreement

8Q. Delivery of Credit Agreement. The Company has delivered to each Purchaser
prior to the date hereof a true, correct and complete copy of the Credit
Agreement, including all amendments and waivers of any provision thereof.

8R. Hostile Tender Offers. None of the proceeds of the sale of any Notes will be
used to finance a Hostile Tender Offer.

8S. Interstate Commerce Act. Neither the Company nor any Subsidiary is a “rail
carrier” or a person controlled by or affiliated with a “rail carrier” within
the meaning of Title 49, U.S.C., and the Company is not a “carrier” to which 49
U.S.C. Section 11301(b)(1) is applicable.

8T. Solvency. Each of the Company and SMF (assuming with respect to SMF, that
the fraudulent transfer savings language contained in the Guaranty Agreement
applicable to SMF will be given full effect, and assuming with respect to the
Company that the Guaranty Agreement and the Credit Agreement Guaranty are
disregarded as obligations of SMF) is, and after the issuance and sale of each
Note hereunder will be, Solvent.

8U. Security Interests.

(i) The Security Agreement is effective to create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral (as defined in such Security
Agreement) and, when financing statements in appropriate form are filed in the
applicable UCC filing offices, the Security Agreement will constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in such portion of the Personal Property Collateral in
which a security interest may be perfected by the filing of a financing
statement under the UCC, in each case prior and superior in right to any other
Person, other than Excepted Liens.

(ii) Each Mortgage with respect to a related Mortgaged Property is or will be
effective to create in favor of the Collateral Agent for the ratable benefit of
the Secured Parties a legal, valid and enforceable Lien on such Mortgaged
Property and, when appropriate filings or registrations are made with the county
clerk or recorder of the county in which such Mortgaged Property is located,
such Mortgage will constitute a fully perfected Lien on all right, title and
interest of the Company in such Mortgaged Property, prior and superior in right
to any other Person, other than Excepted Liens.

8V. Foreign Assets Control Regulations, Etc.

(i) Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the Foreign Assets Control Regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

(ii) Neither the Company nor any Subsidiary (a) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(b) engages in any dealings or transactions with any such Person. The Company
and its Subsidiaries are in compliance, in all material respects, with the USA
Patriot Act.

(iii) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.

8W. Insurance. The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Company or any Subsidiary, in such amounts, after giving effect to any
self-insurance compatible with the following standards, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Company
or any Subsidiary operates. The insurance coverage of the Borrower and its
Subsidiaries as in effect on the Effective Date is outlined as to carrier,
policy number, expiration date, type, amount and deductibles on Schedule 8W.

9. REPRESENTATIONS OF THE PURCHASERS.

Each Purchaser represents as follows:

9A. Nature of Purchase. Such Purchaser is not acquiring the Notes purchased by
it hereunder with a view to or for sale in connection with any distribution
thereof within the meaning of the Securities Act, provided that the disposition
of such Purchaser’s property shall at all times be and remain within its
control.

9B. Source of Funds. At least one of the following statements is an accurate
representation as to each source of funds (the “Source”) to be used by such
Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

(i) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

(ii) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(iii) the Source is either (a) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (b) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (iii), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(iv) the Source constitutes assets of an “investment fund” (within the meaning
of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (a) the
identity of such QPAM and (b) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (iv); or

(v) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in the Company and (a) the identity of such INHAM and (b) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (v); or

(vi) the Source is a governmental plan; or

(vii) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (vii); or

(viii) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this paragraph 9B, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

10. DEFINITIONS; ACCOUNTING MATTERS. For the purpose of this Agreement, the
terms defined in paragraphs 10A and 10B (or within the text of any other
paragraph) shall have the respective meanings specified therein and all
accounting matters shall be subject to determination as provided in paragraph
10C.

10A. Yield-Maintenance Terms.

“Called Principal” shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to paragraph 4B or is declared to be
immediately due and payable pursuant to paragraph 7A, as the context requires.

“Designated Spread” shall mean 1.00% in the case of each Series A Note and 0% in
the case of each Note of any other Series.

“Discounted Value” shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on such Note is payable, if payable other
than on a semi-annual basis) equal to the Reinvestment Yield with respect to
such Called Principal.

“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note, the Designated Spread over the yield to maturity implied by (i) the yields
reported as of 10:00 a.m. (New York City local time) on the Business Day next
preceding the Settlement Date with respect to such Called Principal for actively
traded U.S. Treasury securities having a maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date on the Treasury Yield
Monitor page of Standard & Poor’s MMS – Treasury Market Insight (or, if S & P
shall cease to report such yields in MMS – Treasury Market Insight or shall
cease to be Prudential Capital Group’s customary source of information for
calculating yield-maintenance amounts on privately placed notes, then such
source as is then Prudential Capital Group’s customary source of such
information), or if such yields shall not be reported as of such time or the
yields reported as of such time shall not be ascertainable, (ii) the Treasury
Constant Maturity Series yields reported, for the latest day for which such
yields shall have been so reported as of the Business Day next preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15(519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. Such
implied yield shall be determined, if necessary, by (a) converting U.S. Treasury
bill quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between yields reported for various
maturities. The Reinvestment Yield shall be rounded to that number of decimal
places as appears in the coupon of the applicable Note.

“Remaining Average Life” shall mean, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.

“Settlement Date” shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to paragraph
4B or is declared to be immediately due and payable pursuant to paragraph 7A, as
the context requires.

“Yield-Maintenance Amount” shall mean, with respect to any Note, an amount equal
to the excess, if any, of the Discounted Value of the Called Principal of such
Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the Settlement Date with respect to
such Called Principal. The Yield-Maintenance Amount shall in no event be less
than zero.

10B. Other Terms.

“Acceptable Security Interest” in any Property of the Company or any of its
Subsidiaries shall mean a Lien which (a) exists in favor of the Collateral Agent
for the benefit of the Secured Parties; (b) is valid; (c) has been duly
perfected and is enforceable against the Company and the Property covered
thereby in preference to any rights of any Person therein, other than Excepted
Liens; (d) is superior to all other Liens except Excepted Liens; (e) secures the
Obligations and the Bank Obligations on a pari passu basis; and (f) in the case
of Mortgaged Properties, as to which the requirements set forth in paragraph 5N
have been satisfied.

“Acquisition” shall mean any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which the Company or one or more
of its Subsidiaries (i) acquires all or substantially all of any going business
or all or substantially all of the assets of any firm, corporation, partnership
or limited liability company, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the Equity Interests of a corporation
which have ordinary voting power for the election of directors (other than
Equity Interests having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
Equity Interests of a partnership or limited liability company.

“Additional Covenant” shall mean any affirmative or negative covenant or similar
restriction applicable to the Company or any Subsidiary (regardless of whether
such provision is labeled or otherwise characterized as a covenant) the subject
matter of which either (i) is similar to that of any covenant in paragraph 5 or
6 of this Agreement, or related definitions in paragraph 10 of this Agreement,
but contains one or more percentages, amounts or formulas that is more
restrictive than those set forth herein or more beneficial to the lenders under
the Credit Agreement or any other agreement governing or evidencing Indebtedness
in an aggregate principal amount committed or outstanding of $10,000,000 or more
(and such covenant or similar restriction shall be deemed an Additional Covenant
only to the extent that it is more restrictive or more beneficial) or (ii) is
different from the subject matter of any covenants in paragraph 5 or 6 of this
Agreement, or related definitions in paragraph 10 of this Agreement.

“Additional Default” shall mean any default or similar provision applicable to
the Company or any Subsidiary the result of which is to accelerate, or permit
the acceleration, (with the passage of time or giving of notice or both) of the
maturity of the Indebtedness subject to such default or provision, or otherwise
requires any Company or any Subsidiary to repay, redeem or purchase the
Indebtedness subject to such default or provision prior to the stated maturity
thereof and which either (i) is similar to any Default or Event of Default
contained in paragraph 7 of this Agreement, or related definitions in paragraph
10 of this Agreement, but contains one or more percentages, amounts or formulas
that is more restrictive or has a shorter grace period than those set forth
herein or is more beneficial to the lenders under the Credit Agreement or any
other agreement governing or evidencing Indebtedness in an aggregate principal
amount committed or outstanding of $10,000,000 or more (and such provision shall
be deemed an Additional Default only to the extent that it is more restrictive,
has a shorter grace period or is more beneficial) or (ii) is different from the
subject matter of any Default or Event of Default contained in paragraph 7 of
this Agreement, or related definitions in paragraph 10 of this Agreement.

“Adjusted Covenant Period” shall mean the period commencing on the Effective
Date and ending on December 31, 2010 (or such later date as the Company and the
Required Holders may mutually establish).

“Adjusted EBITDAR” shall mean EBITDAR as it may be adjusted by the Required
Holders in the reasonable exercise of their sole discretion to include (i) pro
forma additions related to Permitted Acquisitions and (ii) certain non-recurring
charges and/or extraordinary items proposed by the Company to be included in
EBITDAR (and specifically including the adjustment agreed to by the Required
Holders for the one-time, non-cash charge of approximately $35,500,000 taken by
the Company in the fourth quarter of 2008 relating to the write-off of the
goodwill balance). Following the closing of any Permitted Acquisition, the
calculation of EBITDAR may be adjusted to take into account the financial impact
of such Permitted Acquisition as if such Permitted Acquisition had occurred
prior to, and the Subsidiary or Property acquired pursuant to such Permitted
Acquisition had been owned by the Company or one of its consolidated
Subsidiaries throughout, the entire calculation period prior to the date as of
which such calculation is being made, but any such adjustment shall be
calculated by the Required Holders in the reasonable exercise of their sole
discretion.

“Adjusted Leverage Ratio” shall mean the ratio of (i) Adjusted Total
Indebtedness as of such date, minus, during the Adjusted Covenant Period only,
Excess Cash on Hand as of such date, to (ii) Adjusted EBITDAR for the period of
four (4) consecutive fiscal quarters ending on such date.

“Adjusted Total Indebtedness” shall mean Total Indebtedness plus the aggregate
face amount of all letters of credit issued and outstanding under the Credit
Agreement.

“Affiliate” shall mean any Person directly or indirectly controlling, controlled
by, or under the direct or indirect common control with, the Company. A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting Equity
Interests, by contract or otherwise.

“Anti-Terrorism Order” shall mean Executive Order No. 13224 of September 24,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49,079 (2001), as
amended.

“Asset Coverage Ratio” shall mean, as of any calculation date, the ratio of
(i) the sum of (a) total accounts of the Company and its Subsidiaries plus
(b) net book value of the Company’s Consolidated fixed assets, in each case for
this clause (i) measured as of the last day of the fiscal quarter of the Company
for which the Company has delivered financial statements, to (ii) the amount
equal to (a) total principal balance of all Indebtedness (including the Notes
and all outstanding Bank Obligations), plus (b) without duplication, the
aggregate face amount of all letters of credit issued and outstanding under the
Credit Agreement, minus (b) Excess Cash on Hand, in each case for this clause
(ii) measured as of such calculation date.

“Authorized Officer” shall mean in the case of the Company, its chief executive
officer, its chief financial officer or any other officer of the Company
involved principally in the financial operations of the Company and designated
as an “Authorized Officer” of the Company for the purpose of this Agreement in
an Officer’s Certificate executed by the Company ‘s chief executive officer or
chief financial officer and delivered to each holder of any Notes. Any action
taken under this Agreement on behalf of the Company by any individual who on or
after the Effective Date shall have been an Authorized Officer of the Company
and whom the holders of the Notes in good faith believe to be an Authorized
Officer of the Company at the time of such action shall be binding on the
Company even though such individual shall have ceased to be an Authorized
Officer of the Company. Any document, agreement, instrument, certificate or
notice signed by an Authorized Officer shall be deemed signed by the Authorized
Officer in his or her capacity as an officer of the Company and not in his or
her individual capacity; provided, however, that any certificate signed by an
Authorized Officer on behalf of the Company shall be given by such Authorized
Officer to the best of his or her actual personal knowledge.

"Available Borrowing Base” means, as of any calculation date, the amount by
which (i) the Borrowing Base as determined for such date exceeds (ii) (A) the
total outstanding principal balance of the Notes on such date minus (B) during
the Adjusted Covenant Period only, Excess Cash on Hand on such date.

“Available Liquidity” shall mean, as of any calculation date, the unused portion
of revolving credit commitments available under the Credit Agreement (subject to
any limitations imposed by the Borrowing Base) plus net cash on hand of the
Company and its Subsidiaries.

“Bank Guaranty Agreement” shall mean (i) the Second Restated Guaranty Agreement
of SMF to be executed and delivered by SMF as of the Effective Date pursuant to
the Credit Agreement, and (ii) any other guaranty agreement or other instrument
at any time executed and delivered by a Guarantor to guarantee payment and
performance of the Bank Obligations.

“Bank Obligations” shall mean all Indebtedness, including interest accrued
thereon, and all other liabilities, obligations and indebtedness of the Company
and any of its Subsidiaries under the Credit Agreement and all other Credit
Documents.

“Borrowing Base” shall have the meaning specified in the Credit Agreement as in
effect on the date hereof.

“Borrowing Base Report” shall have the meaning specified in the Credit Agreement
as in effect on the date hereof.

“Business Day” shall mean any day other than (i) a Saturday or a Sunday, and
(ii) a day on which commercial banks in New York City are required or authorized
to be closed.

“Capital Expenditures” shall mean, for any applicable period of determination,
the aggregate amount of all expenditures of the Company and its Subsidiaries for
fixed or capital assets made during such period which, in accordance with GAAP,
would be classified as capital expenditures.

“Capital Lease” shall mean all leases which have been or should be capitalized
on the books of the lessee in accordance with GAAP.

“Capitalized Lease Obligation” shall mean any rental obligation which, under
GAAP, is or will be required to be capitalized on the books of the Company or
any Subsidiary, taken at the amount thereof accounted for as indebtedness (net
of interest expense) in accordance with GAAP.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations and published interpretations thereof.

“Collateral” shall mean, collectively, (i) the Personal Property Collateral,
(ii) the Mortgaged Properties, and (iii) any other Property in which the
Collateral Agent is at any time granted a Lien as security for the Obligations.

“Collateral Agent” shall mean Bank of Oklahoma, N.A., in its capacity as
collateral agent for the Banks, the holders of the Notes and the other Secured
Parties pursuant to this Agreement and the Intercreditor Agreement, or any
successor collateral agent appointed pursuant to Section 4.9 of the
Intercreditor Agreement.

“Collateral Documents” shall mean the Security Agreement, the Mortgages and each
other document, instrument or agreement executed in connection therewith or
otherwise executed in order to secure all or a portion of the Obligations.

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Company within the meaning of
Section 414(b) or 414(c) of the Code.

“Consolidated” and “consolidated” shall mean the consolidation of the accounts
of the Company and its Subsidiaries in accordance with GAAP, including
principles of consolidation, consistent with those applied in the preparation of
the audited financial statements referred to in paragraph 8B.

“Contingency Reserve” shall mean accruals (other than de minimis accruals) for
matters of a contingent nature that are generally infrequent or unusual and not
in the ordinary course of the Company’s or its Subsidiaries’ businesses,
excluding reserves for the Company’s and its Subsidiaries’ workers’ compensation
and bodily injury and property damage programs.

“Credit Agreement” shall mean the Third Amended and Restated Credit Agreement,
dated as of the date hereof, among the Company, the lender parties thereto and
the Bank of Oklahoma, as agent for such lenders, as amended or otherwise
modified from time to time, and any credit facility replacing or refinancing
such Revolving Credit Agreement.

“Credit Documents” shall mean, collectively, the Credit Agreement, the Credit
Agreement Guaranty, the promissory notes and letters of credit (and the
application and/or reimbursement agreement executed by the Company in connection
with the issuance of same) issued pursuant to the Credit Agreement, and any and
all other instruments executed or delivered by the Company and its Subsidiaries
in connection with the foregoing, together with all amendments, substitutions,
renewals and extensions thereof.

“Credit Agreement Guaranty” shall mean any guaranty agreement or other
instrument at any time executed and delivered by a Guarantor to guarantee
payment and performance of any of the Bank Obligations.

“Credit Parties” shall mean the Company and each Guarantor.

“Debtor Relief Laws” shall mean (i) the United States Bankruptcy Code, (ii) all
other laws relating to liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency or
reorganization, and (iii) all other similar debtor relief laws of the United
States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

“Default Rate” shall mean, for any Series of Notes at any time upon the
occurrence of an Event of Default and until such Event of Default has been cured
or waived in writing, a rate of interest per annum from time to time equal to
the lesser of (i) the maximum rate permitted by applicable law and (ii) the
greater of (a) 2% over the coupon rate for such Series of Note over the rate of
interest in effect as of the Effective Date and (b) 2.0% over the rate of
interest publicly announced by JPMorgan Chase Bank, N.A. in New York, New York
from time to time as its “base” or “prime” rate.

“Discontinued Operations” shall mean, upon authorized plan of the Board of
Directors of the Company, the assets, liabilities, income or loss resulting from
the sale of 100% of the common stock of Jevic, determined in accordance with
GAAP.

“EBITDAR” shall mean, for any period, the sum of Net Income, plus, to the extent
deducted in the determination of Net Income, (i) all provisions for federal,
state and other income tax of the Company and its Subsidiaries (ii) Interest
Expense, (iii) provisions for depreciation and amortization and (iv) Rental
Expense, excluding (a) any gains or losses resulting from the sale, conversion
or other disposition of capital assets (i.e., assets other than current assets),
(b) any gains resulting from the write-up of assets, (c) any earnings of any
Person acquired by the Company or any Subsidiary through purchase, merger or
consolidation or otherwise for any period prior to the date of Acquisition,
(d) any deferred credit representing the excess of equity in any such Subsidiary
at the date of Acquisition over the cost of the investment in such Subsidiary,
(e) any gains or losses from the acquisition of securities or the retirement or
extinguishment of Indebtedness, (f) any gains on collections from the proceeds
of insurance policies or settlements, (g) any restoration to income of any
Contingency Reserve, except to the extent that provision for such reserve was
made out of income accrued during such period, (h) any income, gain or loss
during such period from any discontinued operations or the disposition thereof,
from any extraordinary items or from any prior period adjustments, and (i) any
interest of the Company or any Subsidiary in the undistributed earnings (but not
losses) of any Person which is not a Subsidiary of the Company, which in the
aggregate will be deducted only to the extent they are positive, adjusted for
minority interests in Subsidiaries.

“Effective Date” shall mean June 26, 2009.

“Environmental and Safety Laws” shall mean all laws relating to pollution, the
release or other discharge, handling, disposition or treatment of Hazardous
Materials and other substances or the protection of the environment or of
employee health and safety, including without limitation, CERCLA, the Hazardous
Materials Transportation Act (49 U.S.C. Section 1801 et. seq.), the Resource
Conservation and Recovery Act (42 U.S.C. Section 7401 et. seq.), the Clean Air
Act (42 U.S.C. Section 401 et. seq.), the Toxic Substances Control Act (15
U.S.C. Section 2601 et. seq.), the Occupational Safety and Health Act (29 U.S.C.
Section 651 et. seq.) and the Emergency Planning and Community Right-To-Know Act
(42 U.S.C. Section 11001 et. seq.), each as the same may be amended and
supplemented.

“Equity Interests” shall mean, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations and published interpretations
thereof.

“Event of Default” shall mean any of the events or circumstances specified in
paragraph 7A, provided that there has been satisfied any requirement in
connection with such event for the giving of notice, or the lapse of time, or
the happening of any further condition, event or act, and “Default” shall mean
any of such events, whether or not any such requirement has been satisfied.

“Excepted Liens” shall mean the following Liens against Properties of the
Company or any of its Subsidiaries: (i) deposits to secure payment of worker’s
compensation, unemployment insurance and other similar benefits; (ii) Liens for
property taxes not yet due or the validity or amount of which are being
contested in good faith by appropriate proceedings and against which the Company
has established reserves in conformity with GAAP; (iii) statutory Liens which
(A) are being contested in good faith by appropriate legal proceedings and
against which the Company has established reserves in conformity with GAAP or
(B) arise in the ordinary course of business and secure obligations which are
not yet due and not in default; (iv) Liens to secure (or to obtain letters of
credit that secure) the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, performance bonds, purchase, construction,
government or sales contracts and other similar obligations or otherwise to
satisfy statutory or legal obligations, provided that in each such case such
Liens (A) were not incurred or made in connection with the incurrence or
maintenance of Indebtedness, the borrowing of money, the obtaining of advances
or credit, and (B) do not in the aggregate materially detract from the value of
the Property so encumbered or materially impair the use thereof in the operation
of its business; (v) title defects, title irregularities, easements, zoning
restrictions, rights-of-way, encroachments, encumbrances on real property
imposed by law or arising in the ordinary course of business and other title
matters of a minor nature that in each case do not secure any monetary
obligations and do not materially detract from the value of the affected
Property or materially impair or interfere with the use thereof in the ordinary
course of business; and (vi) attachment, judgment and other similar Liens
arising in connection with court proceedings, provided, however, that such Liens
are in existence for less than 30 days after the entry thereof or the execution
or other enforcement thereof is effectively stayed, but only if the claims
secured thereby are being contested in good faith by appropriate legal
proceedings and the Company has established reserves in conformity with GAAP for
such claims.

“Excess Cash on Hand” means, as of any date, the positive excess (if any) of
(i) total unencumbered cash and cash equivalents (except for cash and cash
equivalents encumbered by Liens in favor of the Collateral Agent) of the Company
and its Subsidiaries on hand on such date in excess of $5,000,000, minus
(ii) the total principal amount of all outstanding loans under the Credit
Agreement on such date.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Existing Subsidiaries” shall mean STI, SCS and SMF.

“Fixed Charge Coverage Ratio” shall mean, for any period of determination, the
ratio of (i) Net Cash Flow for such period to (ii) Total Debt Service for the
same period.

“GAAP” shall have the meaning set forth in paragraph 10C.

“Guarantors” shall mean (i) SMF, (ii) any other Subsidiary hereafter formed or
acquired by the Company, and (iii) any other Person that becomes a guarantor of
all or a portion of the Obligations.

“Guaranty Agreement” shall mean (i) the Second Restated Guaranty Agreement of
SMF, in substantially the form of Exhibit C hereto, to be executed and delivered
by SMF as of the Effective Date, and (ii) any other guaranty agreement or other
instrument at any time executed and delivered by a Guarantor to guarantee
payment and performance of the Obligations.

“Hazardous Materials” shall mean (i) any material or substance defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous material,” “toxic substances” or any other formulations intended to
define, list or classify substances by reason of their deleterious properties,
(ii) any oil, petroleum or petroleum derived substances, (iii) any flammable
substances or explosives, (iv) any radioactive materials, (v) asbestos in any
form, (vi) electrical equipment that contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of 50 parts per
million, (vii) pesticides or (viii) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any governmental agency
or authority or which may or could pose a hazard to the health and safety of
persons in the vicinity thereof.

“Hostile Tender Offer” shall mean, with respect to the use of proceeds of any
Note, any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity.

“including” shall mean, unless the context clearly requires otherwise,
“including without limitation.”

“Indebtedness” shall mean with respect to any Person without duplication,
(1) indebtedness or liability for borrowed money; (2) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (3) obligations for the
deferred purchase price of property acquired by such Person (excluding accounts
payable arising in the ordinary course of business but including all liabilities
created or arising under any conditional sale or other title retention agreement
with respect to any such property); (4) redemption obligations in respect of
mandatorily redeemable Preferred Stock; (5) obligations as lessee under Capital
Leases; (6) the amount of unfunded benefit liabilities (as defined in section
4001(a)(18) of ERISA); (7) obligations under acceptance facilities; (8) the
outstanding balance of the purchase price of uncollected accounts receivable of
such Person subject at such time to a sale of receivables or other similar
transaction, regardless of whether such transaction is effected without recourse
to such Person or in a manner which would not be reflected on the balance sheet
of such Person in accordance with GAAP; (9) obligations secured by any Liens
(other than Excepted Liens), whether or not the obligations have been assumed;
and (10) all guaranties, endorsements (other than for collection or deposit in
the ordinary course of business), and other contingent obligations to purchase,
to provide funds for payment, to supply funds to invest in any Person or entity,
or otherwise to assure a creditor against loss with respect to liabilities of a
type described in any of the clauses above.

“INHAM Exemption” shall have the meaning set forth in paragraph 9B.

“Intercreditor Agreement” shall mean the Intercreditor and Collateral Agency
Agreement, dated as of the date hereof, by and among the Purchasers, the lenders
from time to time parties to the Credit Agreement, Bank of Oklahoma, N.A., in
its capacity as administrative agent for such lenders, and the Collateral Agent,
as amended or modified from time to time.

“Interest Expense” shall mean, with respect to any period, the sum (without
duplication) of (i) all interest and prepayment charges in respect of any
Indebtedness (including imputed interest in respect of Capitalized Lease
Obligations and net costs of Rate Management Transactions) deducted in
determining Net Income for such period, together with all interest capitalized
or deferred during such period and not deducted in determining Net Income for
such period, plus (ii) all debt discount and expenses amortized or required to
be amortized in the determination of Net Income for such period.

“Jevic” shall mean Jevic Transportation, Inc., a New Jersey corporation.

“Leverage Ratio” shall mean, as of the last day of any completed fiscal quarter
of the Company, the ratio of (i) Total Indebtedness as of such date, minus,
during the Adjusted Covenant Period only, Excess Cash on Hand as of such date,
to (ii) Adjusted EBITDAR for the period of four (4) consecutive fiscal quarters
ending on such date.

“Lien” shall mean any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), of preference, priority, or other security agreement or preferential
arrangement, charge, or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction to evidence any of the foregoing).

“Maintenance Capital Expenditures” shall mean Capital Expenditures by the
Company and its Subsidiaries during a particular period of determination (i) for
purchases of tractors, trailers, and other revenue equipment deemed by the
Company to be replacement purchases and (ii) to maintain long term assets (e.g.,
property, plant and equipment) in good working order.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Mortgage” shall mean, as to each Mortgaged Property, a real estate mortgage,
deed of trust or other instrument to be executed by the Company or a Subsidiary
in favor of the Collateral Agent in order to grant the Collateral Agent a Lien
thereon to secure the Obligations and the Bank Obligations.

“Mortgaged Properties” shall mean (i) the terminal facilities located on the
tract or tracts of land more particularly described on Schedule 5N attached
hereto, (ii) any additional real Properties in which the Collateral Agent may be
granted a Lien pursuant to the substitution provision set forth in paragraph 5N,
and (iii) any other real Properties (in addition to those described in the
foregoing clauses (i) and (ii)) in which a Lien may at any time be granted to
the Collateral Agent to secure the Obligations. As to each of such Properties,
the term “Mortgaged Property” includes all land, buildings, structures,
improvements, fixtures, and other property rights relating thereto which are
considered real property under the laws of the state or jurisdiction in which
such Property is located.

“Multiemployer Plan” shall mean any Plan which is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).

“NAIC Annual Statement” shall have the meaning set forth in paragraph 9B.

“Net Cash Flow” shall mean Adjusted EBITDAR less the sum of Rental Expense, cash
taxes, Maintenance Capital Expenditures, distributions (to the extent payment of
such distributions was consented to by the Required Holders) and treasury stock
purchases to the extent permitted by paragraph 6N).

“Net Income” shall mean, for any period of determination, with respect to the
Company on a Consolidated basis with its Subsidiaries (other than any Subsidiary
which is restricted from declaring or paying dividends or otherwise advancing
funds to its parent whether by contract or otherwise), cumulative net income
earned during such period as determined in accordance with GAAP.

“Net Income from Continuing Operations” means Net Income resulting from
operations of the Company that continue to exist subsequent to the closing of
the sale of 100% of the common stock of Jevic.

“Net Orderly Liquidation Value” shall mean, with respect to the Rolling Stock of
the Company and its Subsidiaries, the net amount, as estimated by an independent
appraiser, that could be realized from an orderly liquidation sale, given a
reasonable period of time to find a purchaser (or purchasers) with the Company
being compelled to sell on an as-is, where-is basis.

“Net Proceeds” shall mean the net cash proceeds from the sale or issuance of any
Equity Interests, net of all underwriters’ discounts and commissions, other
marketing and selling expenses.

“Net Worth” shall mean, as at any time of determination thereof, the
Consolidated stockholders’ equity of the Company and its Subsidiaries.

“Note Documents” shall mean this Agreement, the Notes, the Guaranty Agreement,
the Collateral Documents, the Intercreditor Agreement, and all other
instruments, certificates, documents and other writings now or hereafter
executed and delivered by the Company, any Subsidiary of the Company or any
other Person pursuant to or in connection with any of the foregoing or any of
the transactions contemplated thereby, and any and all amendments, restatements
supplements and other modifications to any of the foregoing.

“Notes” shall have the meaning specified in paragraph 1.

“Obligations” shall mean all liabilities, obligations and indebtedness, of every
kind and description and howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, now existing or hereafter arising, and
whether joint, several, or joint and several, of the Company or any Subsidiary
to the holders of the Notes arising under or evidenced by this Agreement, the
Notes and the other Note Documents, including principal, interest (including
interest accruing on the Notes after the commencement of any proceeding under
any Debtor Relief Laws, notwithstanding any provision or rule of law which might
restrict the rights of the holders of the Notes, as against the Company or any
other Person, to collect such interest), Yield-Maintenance Amount,
indemnification and all administrative fees, legal fees and other fees and
expenses payable to the holders as set forth in this Agreement and the other
Note Documents.

“Officer’s Certificate” shall mean a certificate signed in the name of the
Company by an Authorized Officer of the Company.

“Operating Lease” shall mean any lease of any property (whether real, personal
or mixed) which is not a Capital Lease.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Permitted Acquisition” shall mean an Acquisition permitted under paragraph
6D(viii).

“Person” shall mean an individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture,
governmental authority, or other entity of whatever nature.

“Personal Property Collateral” shall mean all of the following items and types
of personal property of the Company and its Subsidiaries, of every kind and
character, whether now owned and existing or hereafter acquired or arising,
wherever located, together with all accessions thereto, substitutions and
replacements therefor, and all proceeds (including insurance proceeds) and
products thereof: (i) all accounts, accounts receivable, contracts, contract
rights, electronic chattel paper, tax refunds, indemnification rights, warranty
claims, commercial tort claims, and general intangibles, (ii) all Rolling Stock,
furniture, fixtures, machinery, equipment, tools, tooling, inventory and other
goods, (iii) all patents, patent applications, trademarks, trademark
applications, trade names, copyrights, copyright applications, software license
rights, and other intellectual property rights, (iv) all securities, financial
assets and other investment property, (v) all promissory notes, instruments,
chattel paper and documents, (vi) all letter-of-credit rights, (vii) all
as-extracted collateral, (viii) all deposit accounts and certificates of
deposit, (ix) all cash, cash equivalents and money, and (x) all Equity Interests
held by the Company in its Subsidiaries.

“Plan” shall mean any employee pension benefit plan (as such term is defined in
section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Company or any Commonly Controlled
Entity.

“Preferred Stock” shall mean any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

“Property” shall mean any asset or property, whether real, personal or mixed,
tangible or intangible, which is now or at any time hereafter owned, operated or
leased by the Company or any Subsidiary.

“Prudential” shall mean The Prudential Insurance Company of America.

“Prudential Affiliate” shall mean (a) any corporation or other entity
controlling, controlled by, or under common control with, Prudential, or (b) any
managed account or investment fund which is managed by Prudential or a
Prudential Affiliate described in clause (a) of this definition. For purposes of
this definition, the terms “control”, “controlling” and “controlled” shall mean
the ownership, directly or through subsidiaries, of a majority of a
corporation’s or other entity’s voting stock or equivalent voting securities or
interests.

“Purchasers” shall have the meaning assigned to such term in the initial
paragraph of this Agreement.

“QPAM Exemption” shall have the meaning set forth in paragraph 9B.

“Rate Management Obligations” of a Person shall mean any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions. For
the purposes of this Agreement, the amount of the obligation under any Rate
Management Transaction shall be the amount determined in respect thereof as of
the end of the then most recently ended fiscal quarter of such Person, based on
the assumption that such Rate Management Transaction had terminated at the end
of such fiscal quarter, and in making such determination, if any agreement
relating to such Rate Management Transaction provides for the netting of amounts
payable by and to such Person thereunder or if any such agreement provides for
the simultaneous payment of amounts by and to such Person, then in each such
case, the amount of such obligation shall be the net amount so determined.

“Rate Management Transaction” shall mean any transaction (including an agreement
with respect thereto) now existing or hereafter entered by the Company which is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

“Related Party” shall mean (i) any Shareholder, (ii) any executive officer or
director of the Company, (iii) all individuals to whom such Persons are related
by blood, adoption or marriage and (iv) all Affiliates of the foregoing Persons.

“Rental Expense” shall mean with reference to any period, the aggregate amount
of all payments for rent or additional rent (including all payments for taxes
and insurance made directly to the lessor, but excluding payments for
maintenance, repairs, alterations, construction, demolition and the like) for
which the Company or Subsidiaries are directly or indirectly liable (as lessee
or as guarantor or other surety) under all Operating Leases in effect at any
time during such period.

“Rental Obligations” shall mean with reference to any period, the aggregate
amount of all future payments for rent or additional rent (including all
payments for taxes and insurance made directly to the lessor, but excluding
payments for maintenance, repairs, alterations, construction, demolition and the
like) for which the Company or Subsidiaries are directly or indirectly liable
(as lessee or as guarantor or other surety) under all Operating Leases in effect
at such period end that are not cancelable.

“Reportable Event” shall mean any of the events set forth in section 4043(b) of
ERISA or the regulation thereunder, a withdrawal from a plan described in
Section 4063 of ERISA, or a cessation of operations described in section 4062(e)
of ERISA.

“Required Holders” shall mean the holder or holders of at least 51% of the
aggregate principal amount of the Notes outstanding at such time.

“Rolling Stock” means new and used trucks, tractors, trailers, lifts and
forklifts, together with all attachments and accessions to any of the foregoing,
owned by the Company and its Subsidiaries and used or useable in the operation
of their respective businesses.

“S & P” shall mean Standard & Poor’s Ratings Group, a division of the
McGraw-Hill Companies, Inc., and its successors.

"SCS” means SCS Transportation, Inc., a Delaware corporation.

“SEC” shall mean the Securities and Exchange Commission (or any governmental
body or agency succeeding to the function of the Securities and Exchange
Commission).

“Secured Parties” shall mean (i) all holders of the Notes, (ii) all other
Persons from time to time holding any of the Obligations or a participation
therein, (iii) the administrative agent under the Credit Agreement, (iv) all
Persons from time to time holding any of the Bank Obligations or a participation
therein, including any counterparty to a Rate Management Transaction and (v) the
beneficiaries of each indemnification obligation undertaken by the Company under
any Note Document or any Credit Document.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Agreement” shall mean the Security Agreement, in substantially the
form of Exhibit D hereto to be entered into by the Company, STI and SMF in favor
of the Collateral Agent for the benefit of the Secured Parties.

“Series” shall have the meaning specified in paragraph 1.

“Series A Note(s)” shall have the meaning specified in paragraph 2A.

“Series B Note(s)” shall have the meaning specified in paragraph 2B.

“Series C Note(s)” shall have the meaning specified in paragraph 2C.

“Shareholder” shall mean any Person who owns, beneficially or of record,
directly or indirectly, at any time during any year with respect to which a
computation is being made, either individually or together with all persons to
whom such Person is related by blood, adoption or marriage, 5% or more of the
outstanding Equity Interests of the Company which by the terms thereof have
ordinary voting power under ordinary circumstances to elect a majority of the
board of directors of the Company.

“Significant Holder” shall mean (i) Prudential, so long as Prudential or any
Prudential Affiliate shall hold (or be committed under this Agreement to
purchase) any Note or (ii) any other holder of at least 5% of the aggregate
principal amount of the Notes from time to time outstanding.

“SMF” shall mean Saia Motor Freight Line, LLC, a Louisiana limited liability
company (formerly Saia Motor Freight Line, Inc.).

“Solvent” shall mean, with respect to any Person as of a particular date, that
on such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business, (b) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature in their ordinary course, (c) such Person is
not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged or is to engage,
(d) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person and (e) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured. In computing
the amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“STI” means Saia Transportation, Inc., a Delaware corporation.

“Subsidiary” of a Person shall mean any corporation, association, partnership or
other business entity of which more than 50% of the outstanding Equity Interests
having by the terms thereof ordinary voting power under ordinary circumstances
to elect a majority of the board of directors or Persons performing similar
functions (or, if there are no such directors or Persons, having general voting
power) of such entity (irrespective of whether at the time Equity Interests of
any other class or classes of such entity shall or might have voting power upon
the occurrence of any contingency) is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more Subsidiaries of
such Person or by one or more Subsidiaries of such Person. Unless otherwise
indicated herein, each reference to the term “Subsidiary” shall mean a
Subsidiary of the Company.

“Tangible Assets” shall mean the consolidated assets of the Company and its
Subsidiaries less, without duplication, (i) all intangible assets, including
goodwill, licenses, organizational expense, unamortized debt discount and
expense carried as an asset, and any write-up in the book value of assets, and
(ii) all reserves for depreciation and other asset valuation reserves (but
excluding reserves for federal, state, and other income taxes), net of
accumulated amortization.

“Tangible Net Worth” shall mean, without duplication, as of any calculation
date, Net Worth less (i) all intangible items, including goodwill, licenses,
organizational expense, unamortized debt discount and expense carried as an
asset and any write-up in the book value of assets and (ii) all reserves for
depreciation and other asset valuation reserves (but excluding reserves for
federal, state, and other income taxes), net of accumulated amortization.

“Total Debt Service” shall mean the sum of Interest Expense, scheduled principal
payments on long-term debt and Capital Lease payments.

“Total Indebtedness” shall mean, as of any calculation date, the Consolidated
Indebtedness of the Company and its Subsidiaries as of such date plus six
(6) times Rental Expense for the period of four (4) consecutive fiscal quarters
most recently ended on or prior to such date.

“Transfer” shall mean, with respect to any item of Property, the sale, exchange,
conveyance, lease, transfer or other disposition of such item.

“Transferee” shall mean any direct or indirect transferee of all or any part of
any Note purchased by any Purchaser under this Agreement.

“UCC” shall mean the Uniform Commercial Code as adopted and in effect in the
State of Oklahoma or any other relevant jurisdiction.

“USA Patriot Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated hereunder from time to time in effect.

“Vehicle Title Service Company” means VINtek, Inc. or any other Person
designated by the Collateral Agent from time to time to hold certificates of
title on Rolling Stock.

“Wholly Owned Subsidiary” shall mean, with respect to the Company, any
Subsidiary (i) all of the Equity Interests of which are, at the time as of which
any determination is being made, owned by the Company either directly or through
one or more other Wholly Owned Subsidiaries, and (ii) which has outstanding no
options, warrants, rights or other securities entitling the holder thereof
(other than the Company or a Wholly Owned Subsidiary) to acquire any Equity
Interests in such Subsidiary.

10C. Accounting Principles, Terms and Determinations. References in this
Agreement to “GAAP” shall be deemed to refer to generally accepted accounting
principles in effect in the United States. Unless otherwise specified herein,
all accounting terms used herein shall be interpreted, all determinations with
respect to accounting matters hereunder shall be made, and all financial data,
statements and certificates and reports as to financial matters required to be
furnished hereunder (including financial ratios and other financial
calculations) shall be prepared, in accordance with GAAP applied on a basis
consistent with the most recent audited financial statements referred to in
clause (i) of paragraph 8B. If at any time any Accounting Change (as defined
below) would affect the computation of any financial ratio or other financial
calculation set forth in this Agreement, (i) such ratio or calculation shall
continue to be made in accordance with GAAP as in effect on January 1, 2008 and
(ii) the Company shall provide to the holders of the Notes a reconciliation
between such ratio or calculation made before and after giving effect to such
Accounting Change. For purposes of this paragraph 10C, an “Accounting Change”
means (A) any change in accounting principles required by GAAP and implemented
by the Company, (B) any change in accounting principles recommended by the
Company’s independent accountants; and (C) any change in carrying value of the
Company’s or any of its Subsidiaries’ assets, liabilities or equity accounts
resulting from any adjustments that, in each case, were applicable to, but not
included in, the audited financial statements referred to in paragraph 8B. For
purposes of determining compliance with the financial covenants contained in
this Agreement, including without limitation those set forth in paragraph 6A,
any election by the Company to measure an item of Indebtedness using fair value
(as permitted by Statement of Financial Accounting Standards No. 159 or any
similar accounting standard) shall be disregarded and such determination shall
be made as if such election had not been made.

10D. Terms Defined in UCC. Except as otherwise defined herein, terms used herein
that are defined in Article 9 of the UCC are used herein with the same meanings.

10E. Construction. The following rules of interpretation and construction shall
apply, unless the context otherwise requires: (a) all terms defined herein in
the singular shall include the plural, as the context requires, and vice versa;
(b) the descriptive headings of the sections of this Agreement are for
convenience only and shall not be used in the construction of the content of
this Agreement; (c) references to sections when used in this Agreement refer to
specific sections of this Agreement; (d) the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement;
(e) the term “or” is not exclusive; and (f) the term “including” (or any form
thereof) is not intended to be limiting or exclusive.

11. MISCELLANEOUS.

11A. Note Payments. The Company agrees that, so long as any Purchaser shall hold
any Note, it will make payments of principal of, interest on, and any
Yield-Maintenance Amount payable with respect to, such Note, which comply with
the terms of this Agreement, by wire transfer of immediately available funds for
credit (not later than 12:00 noon, New York City local time, on the date due) to
(i) the account or accounts of such Purchaser, if any, as are specified in the
Purchaser Schedule attached hereto, or (ii) such account or accounts in the
United States as such Purchaser may from time to time designate in writing,
notwithstanding any contrary provision herein or in any Note with respect to the
place of payment. Each Purchaser agrees that, before disposing of any Note, it
will make a notation thereon (or on a schedule attached thereto) of all
principal payments previously made thereon and of the date to which interest
thereon has been paid. The Company agrees to afford the benefits of this
paragraph 11A to any Transferee which shall have made the same agreement as the
Purchasers have made in this paragraph 11A. No holder shall be required to
present or surrender any Note or make any notation thereon, except that

upon written request of the Company made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, the applicable holder
shall surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office.

11B. Expenses. The Company agrees, whether or not the transactions contemplated
hereby shall be consummated, to pay, and save Prudential, each Purchaser and any
Transferee harmless against liability for the payment of, all out-of-pocket
expenses arising in connection with such transactions, including:

(i) (A) all stamp and documentary taxes and similar charges, (B) costs of
obtaining a private placement number from S&P for the Notes and (C) fees and
expenses of brokers, agents, dealers, investment banks or other intermediaries
or placement agents, in each case as a result of the execution and delivery of
this Agreement or the issuance of the Notes;

(ii) document production and duplication charges and the reasonable fees and
expenses of any special counsel engaged by Prudential or such Purchaser or such
Transferee (other than any fees or expenses of such Purchaser or Transferee in
connection with the transfer of any Note) in connection with (A) this Agreement
and the transactions contemplated hereby and (B) any subsequent proposed waiver,
amendment or modification of, or proposed consent under, this Agreement, whether
or not such the proposed action shall be effected or granted;

(iii) the costs and expenses, including financial advisory fees and reasonable
attorneys’ fees, incurred by Prudential or such Purchaser or such Transferee in
enforcing (or determining whether or how to enforce) any rights under this
Agreement or the Notes or in responding to any subpoena or other legal process
or informal investigative demand issued in connection with this Agreement or the
transactions contemplated hereby or by reason of Prudential or such Purchaser’s
or such Transferee’s having acquired any Note, including without limitation
costs and expenses incurred in any workout, restructuring or renegotiation
proceeding or bankruptcy case;

(iv) the costs and expenses, including the fees and charges of the Vehicle Title
Service Company, all search, filing, recording, title insurance, appraisal, and
environmental assessment fees and charges (and all taxes related thereto) and
other out-of-pocket expenses, incurred by Prudential or such Purchaser or such
Transferee in connection with administering the Collateral; and

(iv) any judgment, liability, claim, order, decree, cost, fee, expense, action
or obligation resulting from the consummation of the transactions contemplated
hereby, including the use of the proceeds of the Notes by the Company.

The Company will promptly pay or reimburse each Purchaser or holder of a Note
(upon demand, in accordance with each such Purchaser’s or holder’s written
instructions) for all fees and costs paid or payable by such Purchaser or holder
to the SVO in connection with the initial filing of this Agreement and all
related documents and financial information, and all subsequent annual and
interim filings of documents and financial information related to this
Agreement, with the SVO or any successor organization acceding to the authority
thereof.

The Company shall indemnify each holder of the Notes and each of its Related
Parties (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, the Notes, the other Note Documents, or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or under the Notes,
the other Note Documents, or the consummation of the transactions contemplated
hereby or thereby, (ii) any Notes or the use of the proceeds thereof, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
of the Company’s directors, shareholders or creditors, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.

The obligations of the Company under this paragraph 11B shall survive the
transfer of any Note or portion thereof or interest therein by any Purchaser or
Transferee and the payment of any Note. The Company’s obligations under clause
(ii)(A) of this paragraph 11B shall be deemed to have been fully satisfied upon
payment of the Structuring Fee.

11C. Consent to Amendments. This Agreement may be amended, and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, if the Company shall obtain the written consent to such
amendment, action or omission to act, of the Required Holders except that, (i)
with the written consent of the holders of all Notes of a particular Series, and
if an Event of Default shall have occurred and be continuing, of the holders of
all Notes of all Series, at the time outstanding (and not without such written
consents), the Notes of such Series may be amended or the provisions thereof
waived to change the maturity thereof, to change or affect the principal
thereof, or to change or affect the time of payment of, or increase the rate of,
interest on or any Yield-Maintenance Amount payable with respect to the Notes of
such Series, and (ii) without the written consent of the holder or holders of
all Notes at the time outstanding, (A) no amendment to or waiver of the
provisions of this Agreement shall change or affect the provisions of paragraph
7A or this paragraph 11C insofar as such provisions relate to proportions of the
principal amount of the Notes of any Series, or the rights of any individual
holder of Notes, required with respect to any declaration of Notes to be due and
payable or with respect to any consent, amendment, waiver or declaration, and
(B) all or substantially all of the Collateral securing the Obligations may not
be released or subordinated. Each holder of any Note at the time or thereafter
outstanding shall be bound by any consent authorized by this paragraph 11C,
whether or not such Note shall have been marked to indicate such consent, but
any Notes issued thereafter may bear a notation referring to any such consent.
No course of dealing between the Company and the holder of any Note nor any
delay in exercising any rights hereunder or under any Note shall operate as a
waiver of any rights of any holder of such Note. As used herein and in the
Notes, the term “this Agreement” and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.

11D. Form, Registration, Transfer and Exchange of Notes; Lost Notes. The Notes
are issuable as registered notes without coupons in denominations of at least
$100,000, except as may be necessary to reflect any principal amount not evenly
divisible by $100,000. The Company shall keep at its principal office a register
in which the Company shall provide for the registration of Notes and of
transfers of Notes. Upon surrender for registration of transfer of any Note at
the principal office of the Company, the Company shall, at its expense, and
within five Business Days of receipt of such Notes, execute and deliver one or
more new Notes of like tenor and of a like aggregate principal amount,
registered in the name of such transferee or transferees. At the option of the
holder of any Note, such Note may be exchanged for other Notes of like tenor and
of any authorized denominations, of a like aggregate principal amount, upon
surrender of the Note to be exchanged at the principal office of the Company.
Whenever any Notes are so surrendered for exchange, the Company shall, at its
expense, and within five Business Days of receipt of such Notes, execute and
deliver the Notes which the holder making the exchange is entitled to receive.
Each installment of principal payable on each installment date upon each new
Note issued upon any such transfer or exchange shall be in the same proportion
to the unpaid principal amount of such new Note as the installment of principal
payable on such date on the Note surrendered for registration of transfer or
exchange bore to the unpaid principal amount of such Note. No reference need be
made in any such new Note to any installment or installments of principal
previously due and paid upon the Note surrendered for registration of transfer
or exchange. Every Note surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer
duly executed, by the holder of such Note or such holder’s attorney duly
authorized in writing. Any Note or Notes issued in exchange for any Note or upon
transfer thereof shall carry the rights to unpaid interest and interest to
accrue which were carried by the Note so exchanged or transferred, so that
neither gain nor loss of interest shall result from any such transfer or
exchange. Upon receipt of written notice from the holder of any Note of the
loss, theft, destruction or mutilation of such Note and, in the case of any such
loss, theft or destruction, upon receipt of such holder’s unsecured indemnity
agreement, or in the case of any such mutilation upon surrender and cancellation
of such Note, the Company will make and deliver a new Note, of like tenor, in
lieu of the lost, stolen, destroyed or mutilated Note.

11E. Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of and interest on, and any Yield-Maintenance
Amount payable with respect to, such Note and for all other purposes whatsoever,
whether or not such Note shall be overdue, and the Company shall not be affected
by notice to the contrary. Subject to the preceding sentence, the holder of any
Note may from time to time grant participations in all or any part of such Note
to any Person on such terms and conditions as may be determined by such holder
in its sole and absolute discretion.

11F. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of the Company in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by any Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any Transferee, regardless of any investigation made at any
time by or on behalf of any Purchaser or any Transferee. Subject to the
preceding sentence, this Agreement, the other Note Documents and each
confirmation of acceptance issued with each Series of Notes, embody the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersede all prior agreements and understandings
relating to such subject matter.

11G. Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not. Each Purchaser and each Transferee hereby agree that upon becoming a holder
of any Note it shall become, without any further action on the part of such
Person or the parties to the Intercreditor Agreement, a party to the
Intercreditor Agreement and the terms of the Intercreditor Agreement shall bind
and inure to the benefit of such Person.

11H. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not avoid the occurrence of a Default or Event of Default if such action
is taken or such condition exists.

11I. Notices. All written communications provided for hereunder (other than
communications provided for under paragraph 2) shall be sent by first class mail
or nationwide overnight delivery service (with charges prepaid) and (i) if to
Prudential or any Purchaser, addressed as specified for such communications in
the Purchaser Schedule attached hereto or at such other address as Prudential or
any such Purchaser shall have specified to the Company in writing, (ii) if to
any other holder of any Note, addressed to it at such address as it shall have
specified in writing to the Company, or, if any such holder shall not have so
specified an address, then addressed to such holder in care of the last holder
of such Note which shall have so specified an address to the Company and
(iii) if to the Company, addressed to it at 11465 Johns Creek Parkway, Johns
Creek, GA 30097; provided, however, that any such communication to the Company
may also, at the option of the Person sending such communication, be delivered
by any other means either to the Company at its address specified above or to
any Authorized Officer of the Company. Any communication pursuant to paragraph 2
shall be made by the method specified for such communication in paragraph 2, and
shall be effective to create any rights or obligations under this Agreement only
if, in the case of a telephone communication, an Authorized Officer of the party
conveying the information and of the party receiving the information are parties
to the telephone call, and in the case of a telecopier communication, the
communication is signed by an Authorized Officer of the party conveying the
information, addressed to the attention of an Authorized Officer of the party
receiving the information, and in fact received at the telecopier terminal the
number of which is listed for the party receiving the communication in the
Purchaser Schedule or at such other telecopier terminal as the party receiving
the information shall have specified in writing to the party sending such
information.

11J. Payments due on Non-Business Days. Anything in this Agreement or the Notes
to the contrary notwithstanding, any payment of principal of or interest on, or
Yield-Maintenance Amount payable with respect to, any Note that is due on a date
other than a Business Day shall be made on the next succeeding Business Day
without including the additional days elapsed in the computation of the interest
payable on such next succeeding Business Day; provided that if the maturity date
of any Note is a date other than a Business Day, then and in such event payment
shall be made on the next succeeding Business Day, but shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

11K. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11L. Descriptive Headings. The descriptive headings of the several paragraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

11M. Satisfaction Requirement. If any agreement, certificate or other writing,
or any action taken or to be taken, is by the terms of this Agreement required
to be satisfactory to Prudential, any Purchaser, to any holder of Notes or to
the Required Holders, the determination of such satisfaction shall be made by
Prudential, such Purchaser, such holder or the Required Holders, as the case may
be, in the sole and exclusive judgment (exercised in good faith) of the Person
or Persons making such determination.

11N. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK.

11O. Severalty of Obligations. The sales of Notes to the Purchasers are to be
several sales, and the obligations of Prudential and the Purchasers under this
Agreement are several obligations. No failure by Prudential or any Purchaser to
perform its obligations under this Agreement shall relieve any other Purchaser
or the Company of any of its obligations hereunder, and neither Prudential nor
any Purchaser shall be responsible for the obligations of, or any action taken
or omitted by, any other such Person hereunder.

11P. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

11Q. Binding Agreement. When this Agreement is executed and delivered by the
Company and the Purchasers, it shall become a binding agreement between the
Company, the Purchasers, and their successors and assigns.

11R. Waiver of Jury Trial; Consent to Jurisdiction.

(i) THE COMPANY, PRUDENTIAL AND EACH HOLDER OF NOTES HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN ANY LITIGATION OF ANY CLAIM WHICH IS BASED HEREON, OR ARISES OUT OF, UNDER,
OR IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR THE OTHER NOTE DOCUMENTS, OR
ANY TRANSACTIONS RELATING HERETO OR THERETO, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF THE COMPANY,
PRUDENTIAL OR THE HOLDERS OF THE NOTES. THE COMPANY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR PRUDENTIAL AND EACH PURCHASER TO BECOME A
PARTY TO THIS AGREEMENT AND TO PURCHASE NOTES HEREUNDER.

(ii) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, THE NOTES,
THE OTHER NOTE DOCUMENTS OR ANY TRANSACTIONS RELATING HERETO OR THERETO, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR
ACTIONS OF THE COMPANY, PRUDENTIAL OR THE HOLDERS OF NOTES MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND THE COMPANY HEREBY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS. THE COMPANY, PRUDENTIAL AND EACH HOLDER OF NOTES HEREBY
IRREVOCABLY WAIVES ANY OBJECTIONS, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS.

(iii) The Company hereby agrees that process may be served on it by certified
mail, return receipt requested, to the addresses pertaining to it as specified
in paragraph 11I or on Corporation Service Company, located at 80 State Street,
Albany, NY 12207, and hereby appoints Corporation Service Company as its agent
to receive such service of process. Any and all service of process and any other
notice in any such action, suit or proceeding shall be effective against the
Company if given by registered or certified mail, return receipt requested, or
by any other means or mail which requires a signed receipt, postage prepaid,
mailed as provided above. In the event Corporation Service Company shall not be
able to accept service of process as aforesaid and if the Company shall not
maintain an office in New York City, the Company shall promptly appoint and
maintain an agent qualified to act as an agent for service of process with
respect to the courts specified in paragraph 11R(ii), and acceptable to the
Required Holders, as the Company’s authorized agent to accept and acknowledge on
the Company’s behalf service of any and all process which may be served in any
such action, suit or proceeding.

11S. Confidential Information. For the purposes of this paragraph 11S,
“Confidential Information” means information delivered to Prudential or any
Purchaser by or on behalf of the Company or any Subsidiary in connection with
the transactions contemplated by or otherwise pursuant to this Agreement that is
proprietary in nature and that was clearly marked or labeled or otherwise
adequately identified when received by Prudential or such Purchaser as being
confidential information of the Company or such Subsidiary, provided that such
term does not include information that (a) was publicly known or otherwise known
to Prudential or such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by Prudential
or such Purchaser or any person acting on behalf of Prudential or such
Purchaser, (c) otherwise becomes known to Prudential or such Purchaser other
than through disclosure by the Company or any Subsidiary or (d) constitutes
financial statements delivered to Prudential or such Purchaser under paragraph
5A that are otherwise publicly available. Prudential and each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by Prudential or such Purchaser in good faith to protect
confidential information of third parties delivered to Prudential or such
Purchaser, provided that Prudential or such Purchaser may deliver or disclose
Confidential Information to (i) its directors, officers, employees, agents,
attorneys and affiliates (to the extent such disclosure reasonably relates to
the administration of the investment represented by its Notes), (ii) its
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this paragraph 11S, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this paragraph 11S), (v) any Person from which Prudential or such Purchaser
offers to purchase any security of the Company (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this paragraph 11S), (vi) any federal or state regulatory
authority having jurisdiction over Prudential or such Purchaser, (vii) the
National Association of Insurance Commissioners or any similar organization, or
any nationally recognized rating agency that requires access to information
about the investment portfolio of Prudential or such Purchaser or (viii) any
other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to Prudential or such Purchaser, (x) in response to any subpoena or
other legal process, (y) in connection with any litigation to which Prudential
or such Purchaser is a party or (z) if an Event of Default has occurred and is
continuing, to the extent Prudential or such Purchaser may reasonably determine
such delivery and disclosure to be necessary or appropriate in the enforcement
or for the protection of the rights and remedies under its Notes or this
Agreement. Each holder of a Note, by its acceptance of a Note, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this paragraph
11S as though it were a party to this Agreement. On reasonable request by the
Company in connection with the delivery to any holder of a Note of information
required to be delivered to such holder under this Agreement or requested by
such holder (other than a holder that is a party to this Agreement or its
nominee), such holder will enter into an agreement with the Company embodying
the provisions of this paragraph 11S.

11T. Transaction References. The Company agrees that Prudential may (i) refer to
its role in connection with the purchase of the Notes from the Company, as well
as the identity of the Company and the aggregate principal amount and issue date
of the Notes, on its internet site or in marketing materials, press releases,
published “tombstone” announcements or any other print or electronic medium and
(ii) display the Company’s corporate logo in conjunction with any such
reference.

If you are in agreement with the foregoing, please sign the form of acceptance
on the enclosed counterpart of this letter and return the same to the Company,
whereupon this letter shall become a binding agreement between the Company and
you.

Very truly yours,

SAIA, INC.

By:       
Title:


The foregoing Agreement is hereby accepted
as of the date first above written.

Prudential Investment Management, Inc.

By:       
Vice President


The Prudential Insurance Company of America

By:      
Vice President


Pruco Life Insurance Company

By:      
Vice President


Reliastar Life Insurance Company

      By:  
Prudential Private Placement Investors,
L.P. (as Investment Advisor)
By:  
Prudential Private Placement Investors, Inc.
(as its General Partner)

By:      
Vice President


Security Life Of Denver Insurance Company (formerly Southland Life Insurance
Company)

      By:  
Prudential Private Placement Investors,
L.P. (as Investment Advisor)
By:  
Prudential Private Placement Investors, Inc.
(as its General Partner)

By:      
Vice President


Pruco Life Insurance Company Of New Jersey

By:      
Vice President


Prudential Retirement Insurance And Annuity Company

      By:  
Prudential Investment Management, Inc.,
as investment manager

By:      
Vice President


United Of Omaha Life Insurance Company

          By:   Prudential Private Placement Investors, L.P. (as Investment
Advisor)
By:
  Prudential Private Placement   Investors, Inc. (as its General Partner)

By:      
Vice President


Universal Prudential Arizona Reinsurance Company

By: Prudential Investment Management, Inc., as investment manager

By:      
Vice President


Zurich American Insurance Company

          By:   Prudential Private Placement Investors, L.P. (as Investment
Advisor)
By:
  Prudential Private Placement   Investors, Inc. (as its General Partner)

By:      
Vice President


PURCHASER SCHEDULE

SAIA, INC.

PURCHASER SCHEDULES

                                          7.38% Series A   6.14% Series B  
6.17% Series C             Notes due   Notes due   Notes due            
12/31/2013   12/31/2017   12/31/2017        
THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA
  $71,598,000.00

  $5,325,000,.00

  $6,200,000.00

       
 
      $ 3,625,000.00     $ 7,900,000.00     (1 )  
All payments on account of Notes held by such
purchaser shall be made by wire transfer of
immediately available funds for credit to:
 


 


 


       
Account Name: Prudential Managed Portfolio
Account No.: P86188 (please do not include spaces)
For payments on account of the following Notes:
 


 


 


       
Series A — $71,598,000.00
Series C – $6,200,000.00
 

 

 

       
Account Name: The Prudential — Privest Portfolio
Account No.: P86189 (please do not include spaces)
For payments on account of the following Notes:
 


 


 


       
Series B — $5,325,000.00
Series C — $7,900,000.00
 

 

 

       
Account Name: Privest Plus
Account No.: P86288 (please do not include spaces)
For payments on account of the following Note:
 


 


 


       
Series B — $3,625,000.00
 
 
 
       
JPMorgan Chase Bank
New York, NY
ABA No.: 021-000-021
 


 


 


       
Each such wire transfer shall set forth the name
of the Company, a reference to “[description of
Notes], PPN Number” and the due date and
application (as among principal, interest and
Yield-Maintenance Amount) of the payment being
made.
 





 





 





  (2 )  
Address for all notices relating to payments:
 
 
 
       
The Prudential Insurance Company of America
c/o Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, NJ 07102-4077
 




 




 




       
Attention: Manager, Billings and Collections
 
 
 


1

            (3 )  
Address for all other communications and notices:
       
The Prudential Insurance Company of America
c/o Prudential Capital Group
1170 Peachtree Street, Suite 500
Atlanta, GA 30309
       
Attention: Managing Director
  (4 )  
Recipient of telephonic prepayment notices:
       
Manager, Trade Management Group
       
Telephone: (973) 367-3141
       
Facsimile: (888) 889-3832
  (5 )  
Address for Delivery of Notes:
       
Send physical security by nationwide overnight delivery service to:
       
Prudential Capital Group
1170 Peachtree Street, Suite 500
Atlanta, GA 30309
Attention: Michael R. Fierro, Esq.
Telephone: (404) 870-3753
  (6 )  
Tax Identification No.: 22-1211670

Signature Block:

THE PRUDENTIAL INSURANCE

COMPANY OF AMERICA

By:      
Vice President


2

                                          7.38% Series A   6.14% Series B  
6.17% Series C             Notes due   Notes due   Notes due            
12/31/2013   12/31/2017   12/31/2017        
PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY
  -0-   $ 1,150,000.00     $ 1,050,000.00     (1 )  
All payments on account of Notes held by such
purchaser shall be made by wire transfer of
immediately available funds for credit to:
 


 


 


       
JPMorgan Chase Bank
New York, NY
ABA No.: 021-000-021
 


 


 


       
Account No.: P86202 (please do not include
spaces)
Account Name: Pruco Life of New Jersey Private
Placement
 



 



 



       
Each such wire transfer shall set forth the name
of the Company, a reference to “[description of
Notes, PPN Number”, and the due date and
application (as among principal, interest and
Yield-Maintenance Amount) of the payment being
made.
 





 





 





  (2 )  
Address for all notices relating to payments:
 
 
 
       
Pruco Life Insurance Company of New Jersey
c/o The Prudential Insurance Company of America
c/o Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, NJ 07102-4077
 





 





 





       
Attention: Manager, Billings and Collections
 
 
 
  (3 )  
Address for all other communications and notices:
 
 
 
       
Pruco Life Insurance Company of New Jersey
c/o Prudential Capital Group
1170 Peachtree Street, Suite 500
Atlanta, GA 30309
 



 



 



       
Attention: Managing Director
 
 
 
  (4 )  
Recipient of telephonic prepayment notices:
 
 
 
       
Manager, Trade Management Group
 
 
 
       
Telephone: (973) 367-3141
 
 
 
       
Facsimile: (888) 889-3832
 
 
 


3

            (5 )  
Address for Delivery of Notes:
       
Send physical security by nationwide overnight delivery service to:
       
Prudential Capital Group
1170 Peachtree Street
Atlanta, GA 30309
Attention: Michael R. Fierro, Esq.
Telephone: (404) 870-3753
  (6 )  
Tax Identification No.: 22-2426091

Signature Block:

PRUCO LIFE INSURANCE COMPANY

OF NEW JERSEY

By:      
Assistant Vice President


4

                                      7.38% Series A   6.14% Series B   6.17%
Series C             Notes due   Notes due   Notes due             12/31/2013  
12/31/2017   12/31/2017        
PRUCO LIFE INSURANCE COMPANY
  $ 3,402,000.00     -0-   -0-   (1 )  
All payments on account of Notes held by such
purchaser shall be made by wire transfer of
immediately available funds for credit to:
 


 


 


       
JPMorgan Chase Bank
New York, NY
ABA No.: 021-000-021
 


 


 


       
Account No.: P86192 (please do not include
spaces)
Account Name: Pruco Life Private Placement
 


 


 


       
Each such wire transfer shall set forth the name
of the Company, a reference to “[description of
Notes, PPN Number”, and the due date and
application (as among principal, interest and
Yield-Maintenance Amount) of the payment being
made.
 





 





 





  (2 )  
Address for all notices relating to payments:
 
 
 
       
Pruco Life Insurance Company
c/o The Prudential Insurance Company of America
c/o Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, NJ 07102-4077
 





 





 





       
Attention: Manager, Billings and Collections
 
 
 
  (3 )  
Address for all other communications and notices:
 
 
 
       
Pruco Life Insurance Company
c/o Prudential Capital Group
1170 Peachtree Street, Suite 500
Atlanta, GA 30309
 



 



 



       
Attention: Managing Director
 
 
 
  (4 )  
Recipient of telephonic prepayment notices:
 
 
 
       
Manager, Trade Management Group
 
 
 
       
Telephone: (973) 367-3141
 
 
 
       
Facsimile: (888) 889-3832
 
 
 


5

            (5 )  
Address for Delivery of Notes:
       
Send physical security by nationwide overnight delivery service to:
       
Prudential Capital Group
1170 Peachtree Street
Atlanta, GA 30309
Attention: Michael R. Fierro, Esq.
Telephone: (404) 870-3753
  (6 )  
Tax Identification No.: 22-1944557

Signature Block:

PRUCO LIFE INSURANCE COMPANY

By:      
Assistant Vice President


6

7

                                      7.38% Series A   6.14% Series B   6.17%
Series C             Notes due   Notes due   Notes due             12/31/2013  
12/31/2017   12/31/2017        
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
  -0-   $ 11,350,000.00     -0-   (1 )  
All payments on account of Notes held by such
purchaser shall be made by wire transfer of
immediately available funds for credit to:
 


 


 


       
JP Morgan Chase Bank
New York, NY
ABA No. 021000021
 


 


 


       
Account Name: PRIAC
Account No. P86329 (please do not include spaces)
 

 

 

       
Each such wire transfer shall set forth the name
of the Company, a reference to “[description of
Notes, PPN Number” and the due date and
application (as among principal, interest and
Yield-Maintenance Amount) of the payment being
made.
 





 





 





  (2 )  
Address for all notices relating to payments:
 
 
 
       
Prudential Retirement Insurance and Annuity Company
c/o Prudential Investment Management, Inc.
Private Placement Trade Management
PRIAC Administration
Gateway Center Four, 7th Floor
100 Mulberry Street
Newark, NJ 07102
Telephone: (973) 802-8107
Facsimile: (888) 889-3832
 








 








 








  (3 )  
Address for all other communications and notices:
 
 
 
       
Prudential Retirement Insurance and Annuity Company
c/o Prudential Capital Group
1170 Peachtree Street, Suite 500
Atlanta, GA 30309
 



 



 



       
Attention: Managing Director
 
 
 


8

            (4 )  
Address for Delivery of Notes:
       
Send physical security by nationwide overnight delivery service to:
       
Prudential Capital Group
1170 Peachtree Street, Suite 500
Atlanta, GA 30309
Attention: Michael R. Fierro, Esq.
Telephone: (404) 870-3753
  (5 )  
Tax Identification No.: 06-1050034

Signature Block:

PRUDENTIAL RETIREMENT INSURANCE

AND ANNUITY COMPANY

      By:  
Prudential Investment Management, Inc.,
As investment manager
   
By:      
Vice President

9

                                      7.38% Series A   6.14% Series B   6.17%
Series C             Notes due   Notes due   Notes due             12/31/2013  
12/31/2017   12/31/2017        
UNITED OF OMAHA LIFE INSURANCE COMPANY
  -0-   $ 3,550,000.00     -0-   (1 )  
All principal, interest and Yield-Maintenance
Amount payments on account of Notes held by such
purchaser shall be made by wire transfer of
immediately available funds for credit to:
 



 



 



       
JPMorgan Chase Bank
ABA No. 021-000-021
Private Income Processing
For Credit to account: 900-9000200
For further credit to Account Name: United of
Omaha Life Insurance Company
For further credit to Account Number: G09588
 






 






 






       
Each such wire transfer shall set forth the name
of the Company, a reference to “[description of
Notes, PPN Number” and the due date and
application (as among principal, interest and
Yield-Maintenance Amount) of the payment being
made.
 





 





 





  (2 )  
All payments, other than principal, interest or
Yield-Maintenance Amount, on account of Notes
held by such purchaser shall be made by wire
transfer of immediately available funds for
credit to:
 




 




 




       
JPMorgan Chase Bank
ABA No. 021-000-021
Account No. G09588
Account Name: United of Omaha Life Insurance Co.
 



 



 



       
Each such wire transfer shall set forth the name
of the Company, a reference to “[description of
Notes, PPN Number” and the due date and
application (e.g., type of fee) of the payment
being made.
 




 




 




  (3 )  
Address for all notices relating to payments:
 
 
 
       
JPMorgan Chase Bank
14201 Dallas Parkway — 13th Floor
Dallas, TX 75254-2917
Attn: Income Processing — G. Ruiz
a/c: G09588
 




 




 






                            (4 )  
Address for all other communications and notices:
 
 
 
       
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
1170 Peachtree Street, Suite 500
Atlanta, GA 30309
Attention: Managing Director
 




 




 




  (5 )  
Address for Delivery of Notes:
 
 
 
       
(a) Send physical security by nationwide overnight
delivery service to:
 

 

 

       
JPMorgan Chase Bank
4 New York Plaza
Ground Floor Receive Window
New York, NY 10004
Please include in the cover letter accompanying
the Notes a reference to the Purchaser’s account
number (United of Omaha Life Insurance Company;
Account Number: G09588).
(b) Send copy by nationwide overnight delivery
service to:
 









 









 









       
Prudential Capital Group
Gateway Center 4
100 Mulberry, 7th Floor
Newark, NJ 07102
Attention: Trade Management, Manager
Telephone: (973) 367-3141
 





 





 





  (6 )  
Tax Identification No.: 47-0322111
Signature Block:
 

 

 

       
UNITED OF OMAHA LIFE INSURANCE
COMPANY
By: Prudential Private Placement Investors, L.P.
(as Investment Advisor)
By: Prudential Private Placement Investors, Inc.
(as its General Partner)
By:     
Vice President
 







 







 







       
 
  7.38% Series A
Notes due
12/31/2013   6.14% Series B
Notes due
12/31/2017   6.17% Series C
Notes due
12/31/2017        
 
                       
UNIVERSAL PRUDENTIAL ARIZONA REINSURANCE COMPANY
  -0-   -0-   $ 5,250,000.00     (1 )  
All payments on account of Notes held by such
purchaser shall be made by wire transfer of
immediately available funds for credit to:
 


 


 


       
JPMorgan Chase Bank
New York, NY
ABA No.: 021-000-021
 


 


 


       
Account No.: P86393 (please do not include spaces)
Account Name: UPARC PLAZ Trust 2 — Privates
 

 

 

       
Each such wire transfer shall set forth the name
of the Company, a reference to “[description of
Notes, PPN Number”, and the due date and
application (as among principal, interest and
Yield-Maintenance Amount) of the payment being
made.
 





 





 





  (2 )  
Address for all notices relating to payments:
 
 
 
       
Universal Prudential Arizona Reinsurance Company
c/o The Prudential Insurance Company of America
c/o Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, NJ 07102-4077
 





 





 





       
Attention: Manager, Billings and Collections
 
 
 
  (3 )  
Address for all other communications and notices:
 
 
 
       
Universal Prudential Arizona Reinsurance Company
c/o Prudential Capital Group
1170 Peachtree Street, Suite 500
Atlanta, GA 30309
 



 



 



       
Attention: Managing Director
 
 
 
  (4 )  
Recipient of telephonic prepayment notices:
 
 
 
       
Manager, Trade Management Group
 
 
 
       
Telephone: (973) 367-3141
 
 
 
       
Facsimile: (888) 889-3832
 
 
 


            (5 )  
Address for Delivery of Notes:
       
Send physical security by nationwide overnight delivery service to:
       
Prudential Capital Group
1170 Peachtree Street, Suite 500
Atlanta, GA 30309
Attention: Michael R. Fierro, Esq.
Telephone: (404) 870-3753
  (6 )  
Tax Identification No.: 41-2214052

Signature Block:

UNIVERSAL PRUDENTIAL ARIZONA

REINSURANCE COMPANY

By: Prudential Investment Management, Inc.,

As investment manager

By:      
Vice President


10

                                      7.38% Series A   6.14% Series B   6.17%
Series C             Notes due   Notes due   Notes due             12/31/2013  
12/31/2017   12/31/2017        
ZURICH AMERICAN INSURANCE COMPANY
  -0-   -0-   $ 4,600,000.00          
Notes/Certificates to be registered in the name of:
 
 
 
       
Hare & Co.
 
 
 
  (1 )  
All payments on account of Notes held by such
purchaser shall be made by wire transfer of
immediately available funds for credit to:
 


 


 


       
Hare & Co.
c/o The Bank of New York
ABA No.: 021-000-018
BNF: IOC566
Attn: William Cashman
Ref: ZAIC Private Placements #399141
 





 





 





       
Each such wire transfer shall set forth the name
of the Company, a reference to “[description of
Notes], PPN Number” and the due date and
application (as among principal, interest and
Yield-Maintenance Amount) of the payment being
made.
 





 





 





  (2 )  
All notices of payments and written confirmations
of such wire transfers:
 

 

 

       
Zurich North America
Attn: Treasury T1-19
1400 American Lane
Schaumburg, IL 60196-1056
Contact: Mary Fran Callahan, Vice
President-Treasurer
Telephone: (847) 605-6447
Facsimile: (847) 605-7895
E-mail:
 








 








 








  (3 )  
Address for all other communications and notices:
 
 
 
       
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
1170 Peachtree Street, Suite 500
Atlanta, GA 30309
Attention: Managing Director
 




 




 






11

            (4 )  
Address for Delivery of Notes:
       
(a) Send physical security by nationwide overnight delivery service to:
       
Bank of New York
Window A
One Wall Street, 3rd Floor
New York, NY 10286
Please include in the cover letter accompanying the Notes a reference to
the Purchaser’s account number (Zurich American Insurance Co.-Private
Placements; Account Number: 399141).
(b) Send copy by nationwide overnight delivery service to:
       
Prudential Capital Group
Gateway Center 4
100 Mulberry, 7th Floor
Newark, NJ 07102
Attention: Trade Management, Manager
Telephone: (973) 367-3141

            (5 )  
Tax Identification No.: 13-6062916
Signature Block:
       
ZURICH AMERICAN INSURANCE COMPANY
By: Prudential Private Placement Investors, L.P.
(as Investment Advisor)
By: Prudential Private Placement Investors, Inc.
(as its General Partner)
By:     
Vice President

12

13

                                      7.38% Series A   6.14% Series B   6.17%
Series C             Notes due   Notes due   Notes due             12/31/2013  
12/31/2017   12/31/2017        
RELIASTAR LIFE INSURANCE COMPANY
  $ 15,000,000.00     -0-   -0-   (1 )  
All principal, interest and Yield-Maintenance
Amount payments on account of Notes held by such
purchaser shall be made by wire transfer of
immediately available funds for credit to:
 



 



 



       
The Bank of New York
ABA No.: 021-000-018
BNF: IOC566/INST’L CUSTODY
 


 


 


       
Reference: ReliaStar Life Insurance Company;
Account No. 187035
 

 

 

       
Each such wire transfer shall set forth the name
of the Company, a reference to “[description of
Notes, PPN Number” and the due date and
application (as among principal, interest and
Yield-Maintenance Amount) of the payment being
made.
 





 





 





  (2 )  
All payments, other than principal, interest or
Yield-Maintenance Amount, on account of Notes
held by such purchaser shall be made by wire
transfer of immediately available funds for
credit to:
 




 




 




       
The Bank of New York
ABA No.: 021-000-018
BNF: IOC565/INST’L CUSTODY
 


 


 


       
Reference: ReliaStar Life Insurance Company;
Account No. 187035
 

 

 

       
Each such wire transfer shall set forth the name
of the Company, a reference to “description of
Notes, PPN Number” and the due date and
application (e.g., type of fee) of the payment
being made.
 




 




 




  (3 )  
Address for all notices relating to payments:
 
 
 
       
ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, GA 30327-4349
Attention: Securities Accounting
Facsimile: (770) 690-4886
 




 




 






14

                            (4 )  
Address for all other communications and notices:
 
 
       
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
1170 Peachtree Street, Suite 500
Atlanta, GA 30309
Attention: Managing Director
 




 




  (5 )  
Recipient of telephonic prepayment notices:
 
 
       
Manager, Trade Management Group
Telephone: (973) 802-8107
Facsimile: (888) 889-3832
 


 


  (6 )  
Address for Delivery of Notes:
 
 
       
(a) Send physical security by nationwide
overnight delivery service to:
 

 

       
Bank of New York
1 Wall Street
3rd Floor, Free Received Dept.
New York, NY 10286
Attention: Jerrick Smallwood
Telephone: (212) 635-7922
Facsimile: (212) 635-8844
Please include in the cover letter accompanying
the Notes a reference to the Purchaser’s account
number Account Number:
 









 









       
Reliastar Life Insurance Company; Account
Number: 187035
(b) Send copy by nationwide overnight delivery
service to:
 



 



       
Prudential Capital Group
Gateway Center 4
100 Mulberry, 7th Floor
Newark, NJ 07102
Attention: Trade Management, Manager
Telephone: (973) 367-3141
 





 





  (7 )  
Tax Identification No.: 41-0451140
 
 


Signature Block:

RELIASTAR LIFE INSURANCE COMPANY

      By:  
Prudential Private Placement Investors,
L.P. (as Investment Advisor)
By:  
Prudential Private Placement Investors, Inc.
(as its General Partner)
   
By:      
Vice President

15

                                      7.38% Series A   6.14% Series B   6.17%
Series C             Notes due   Notes due   Notes due             12/31/2013  
12/31/2017   12/31/2017        
SECURITY LIFE OF DENVER INSURANCE COMPANY
  $ 10,000,000.00     -0-   -0-   (1 )  
All principal, interest and Yield-Maintenance
Amount payments on account of Notes held by such
purchaser shall be made by wire transfer of
immediately available funds for credit to:
 



 



 



       
The Bank of New York
ABA No.: 021-000-018
BNF: IOC566
Attention: P&I Department
 



 



 



       
Reference: Security Life of Denver Insurance
Company; Account No. 178157
 

 

 

       
Each such wire transfer shall set forth the name
of the Company, a reference to “[description of
Notes], PPN Number” and the due date and
application (as among principal, interest and
Yield-Maintenance Amount) of the payment being
made.
 





 





 





  (2 )  
All payments, other than principal, interest or
Yield-Maintenance Amount, on account of Notes
held by such purchaser shall be made by wire
transfer of immediately available funds for
credit to:
 




 




 




       
The Bank of New York
ABA No.: 021-000-018
BNF: IOC565/INST’L CUSTODY
 


 


 


       
Reference: Security Life of Denver Insurance
Company; Account No. 178157
 

 

 

       
Each such wire transfer shall set forth the name
of the Company, a reference to “[description of
Notes, PPN Number” and the due date and
application (e.g., type of fee) of the payment
being made.
 




 




 




  (3 )  
Address for all notices relating to payments:
 
 
 
       
ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, GA 30327-4349
Attention: Securities Accounting
Facsimile: (770) 690-4886
 




 




 




  (4 )  
Address for all other communications and notices:
 
 
 
       
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
1170 Peachtree Street, Suite 500
Atlanta, GA 30309
Attention: Managing Director
 




 




 




  (5 )  
Recipient of telephonic prepayment notices:
 
 
 
       
Manager, Trade Management Group
Telephone: (973) 802-8107
Facsimile: (888) 889-3832
 


 


 


  (6 )  
Address for Delivery of Notes:
 
 
 
       
(a) Send physical security by nationwide
overnight delivery service to:
 

 

 

       
Bank of New York
1 Wall Street
3rd Floor, Free Received Dept.
New York, NY 10286
Attention: Jerrick Smallwood
Telephone: (212) 635-7922
Facsimile: (212) 635-8844
Please include in the cover letter accompanying
the Notes a reference to the Purchasers account
number Account Number: Security Life of Denver
Insurance Company; Account Number: 178157
(b) Send copy by nationwide overnight delivery
service to:
 












 












 












       
Prudential Capital Group
Gateway Center 4
100 Mulberry, 7th Floor
Newark, NJ 07102
Attention: Trade Management, Manager
Telephone: (973) 367-3141
 





 





 





  (7 )  
Tax Identification No.: 84-0499703
 
 
 


Signature Block:

SECURITY LIFE OF DENVER INSURANCE

COMPANY

      By:  
Prudential Private Placement Investors,
L.P. (as Investment Advisor)
By:  
Prudential Private Placement Investors, Inc.
(as its General Partner)
   
By:      
Vice President

SCHEDULE 5N

MORTGAGED PROPERTIES

                                 
Owner
  Address
  City
  State
  Zip

 
                               
Saia Motor Freight Line, LLC
  2765 Anvil Block Rd.
  Ellenwood
  GA
  30294
 
                               
Saia Motor Freight Line, LLC
  1002 West Oakdale
  Grand Prairie
  TX
  75050
 
                               
Saia Motor Freight Line, LLC
  9051 Railwood Drive
  Houston
  TX
  77078
 
                               
Saia Motor Freight Line, LLC
  4356 Singleton Blvd
  Dallas
  TX
  75212
 
                               
Saia Motor Freight Line, LLC
  3400 Millbranch Rd.
  Memphis
  TN
  38116
 
                               
Saia Motor Freight Line, LLC
  1625 Corporate Place
  La Vergne
  TN
  37086
 
                               
Saia Motor Freight Line, LLC
  1101 West Craighead
  Charlotte
  NC
  28206
 
                               
Saia Motor Freight Line, LLC
  3301 Andover Street
  Jefferson
  LA
  70121
 
                               
Saia Motor Freight Line, LLC
  9860 Emporia Street
  Denver
  CO
  80640
 
                               
Saia Motor Freight Line, LLC
  14731 Santa Ana Ave
  Fontana
  CA
  92335
 
                               
Saia Motor Freight Line, LLC
  10501 Bush Drive North
  Jacksonville
  FL
  32218
 
                               
Saia Motor Freight Line, LLC
  11405 N. W. 36Th Ave
  Miami
  FL
  33167
 
                               

SCHEDULE 6B

EXISTING LIENS

UCC-1 Financing Statement filed in Acadia Parish, Louisiana (File No. 01-070539)
on April 3, 2007
against Saia Motor Freight Line, LLC (formerly Saia Motor Freight Line, Inc.)
for precautionary
purposes in connection with an equipment leasing transaction for twenty
copiers.SCHEDULE
6C

(Existing Debt)

6C(vi) – Six leases for copiers characterized as capital leases for
approximately $100,000.00.

EXHIBIT A-1

[FORM OF SERIES A NOTE]

SAIA, INC., f/k/a SCS Transportation, Inc.

7.38% SENIOR NOTE, SERIES A, DUE DECEMBER 31, 2013

No. RA- PPN:81111TA*3
ORIGINAL PRINCIPAL AMOUNT: $[      ]
ORIGINAL ISSUE DATE: September 30, 2002
INTEREST RATE: 7.38%



    INTEREST PAYMENT DATES: March 31, June 30, September 30 and December 31 of
each year commencing December 31, 2002

FINAL MATURITY DATE: December 31, 2013
PRINCIPAL INSTALLMENT DATES AND AMOUNTS: See Schedule I attached hereto.

FOR VALUE RECEIVED, the undersigned, SAIA, INC. f/k/a SCS Transportation, Inc.
(the “Company”), a corporation organized and existing under the laws of the
State of Delaware, hereby promises to pay to , or registered assigns, the
principal sum of DOLLARS, payable in installments on the Principal Installment
Dates and in the amounts specified above, and on the Final Maturity Date
specified above in an amount equal to the unpaid balance of the principal
hereof, with interest (computed on the basis of a 360-day year—30-day month)
(a) on the unpaid balance thereof from the date hereof at the Interest Rate per
annum specified above, payable on each Interest Payment Date specified above and
on the Final Maturity Date specified above, commencing with the Interest Payment
Date next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) on the occurrence and during the continuance of
an Event of Default, at the Default Rate with respect to any outstanding
principal hereof, any overdue payment of interest and any overdue payment of any
Yield-Maintenance Amount, payable quarterly as aforesaid (or, at the option of
the registered holder hereof, on demand). Additional interest hereon may also be
required pursuant to paragraph 2B of the Agreement (as defined below).

Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Note are to be made at the main office of The Bank of New
York in New York City or at such other place as the holder hereof shall
designate to the Company in writing, in lawful money of the United States of
America.

This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to a
Master Shelf Agreement, dated as of September 20, 2002, as amended and restated
by a Amended and Restated Master Shelf Agreement, dated as of June 26, 2009 (as
amended or modified from time to time, the “Agreement”), among the Company,
Prudential Investment Management, Inc. and the Purchasers party thereto from
time to time, and is entitled to the benefits thereof. As provided in the
Agreement, this Note is subject to prepayment, in whole or from time to time in
part on the terms specified in the Agreement. Capitalized terms used and not
otherwise defined herein have the meanings specified in the Agreement.

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.

The Company agrees to make required prepayments of principal on the dates and in
the amounts specified in the Agreement. This Note is also subject to optional
prepayment, in whole or from time to time in part, on the terms specified in the
Agreement.

In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Agreement.

The Company and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor or default, notice of
intent to accelerate, notice of acceleration (to the extent set forth in the
Agreement), protest and diligence in collecting.

Should any indebtedness represented by this Note be collected at law or in
equity, or in bankruptcy or other proceedings, or should this Note be placed in
the hands of attorneys for collection, the Company agrees to pay, in addition to
the principal, premium, if any, and interest due and payable hereon, all costs
of collecting or attempting to collect this Note, including reasonable
attorneys’ fees and expenses (including those incurred in connection with any
appeal).

THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE.

SAIA, INC., f/k/a

SCS TRANSPORTATION, INC.

By:       
Title:


EXHIBIT A-2

[FORM OF SERIES B NOTE]

SAIA, INC., f/k/a SCS Transportation, Inc.

6.14 % SENIOR NOTE, SERIES B, DUE DECEMBER 31, 2017

No. RB-[      ] PPN: 78709Y A*6
ORIGINAL PRINCIPAL AMOUNT: [      ]
ORIGINAL ISSUE DATE: November 30, 2007
INTEREST RATE: 6.14%
INTEREST PAYMENT DATES: June 30 and December 31 of each year commencing

June 30, 2008

FINAL MATURITY DATE: December 31, 2017



    PRINCIPAL INSTALLMENT DATES AND AMOUNTS: $[      ] on June 30 and
December 31 of each year commencing June 30, 2011

FOR VALUE RECEIVED, the undersigned, SAIA, INC. f/k/a SCS Transportation, Inc.
(the “Company”), a corporation organized and existing under the laws of the
State of Delaware, hereby promises to pay to       , or registered assigns, the
principal sum of        DOLLARS ($     ), payable in installments on the
Principal Installment Dates and in the amounts specified above, with interest
(computed on the basis of a 360-day year—30-day month) (a) on the unpaid balance
thereof from the date hereof at the Interest Rate per annum specified above,
payable on each Interest Payment Date specified above and on the Final Maturity
Date specified above, commencing with the Interest Payment Date next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) on the occurrence and during the continuance of an Event of Default, at
the Default Rate with respect to any outstanding principal hereof, any overdue
payment of interest and any overdue payment of any Yield-Maintenance Amount,
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand). Additional interest hereon may also be required pursuant to
paragraph 2B of the Agreement (as defined below).

Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Note are to be made at the main office of The Bank of New
York in New York City or at such other place as the holder hereof shall
designate to the Company in writing, in lawful money of the United States of
America.

This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to a
Master Shelf Agreement, dated as of September 20, 2002, as amended and restated
by a Amended and Restated Master Shelf Agreement, dated as of June 26, 2009 (as
amended or modified from time to time, the “Agreement”), among the Company,
Prudential Investment Management, Inc. and the Purchasers party thereto from
time to time, and is entitled to the benefits thereof. As provided in the
Agreement, this Note is subject to prepayment, in whole or from time to time in
part on the terms specified in the Agreement. Capitalized terms used and not
otherwise defined herein have the meanings specified in the Agreement.

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.

The Company agrees to make required prepayments of principal on the dates and in
the amounts specified in the Agreement. This Note is also subject to optional
prepayment, in whole or from time to time in part, on the terms specified in the
Agreement.

In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Agreement.

The Company and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor or default, notice of
intent to accelerate, notice of acceleration (to the extent set forth in the
Agreement), protest and diligence in collecting.

Should any indebtedness represented by this Note be collected at law or in
equity, or in bankruptcy or other proceedings, or should this Note be placed in
the hands of attorneys for collection, the Company agrees to pay, in addition to
the principal, premium, if any, and interest due and payable hereon, all costs
of collecting or attempting to collect this Note, including reasonable
attorneys’ fees and expenses (including those incurred in connection with any
appeal).

THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE.

SAIA, INC., f/k/a

SCS TRANSPORTATION, INC.

By:       
Title:


EXHIBIT A-3

[FORM OF SERIES C NOTE]

SAIA, INC., f/k/a SCS Transportation, Inc.

6.17% SENIOR NOTE, SERIES C, DUE DECEMBER 31, 2017

No. RC-[      ] PPN: 78709Y A@4
ORIGINAL PRINCIPAL AMOUNT: [      ]
ORIGINAL ISSUE DATE: January 31, 2008
INTEREST RATE: 6.17%
INTEREST PAYMENT DATES: June 30 and December 31 of each year commencing

June 30, 2008

FINAL MATURITY DATE: December 31, 2017



    PRINCIPAL INSTALLMENT DATES AND AMOUNTS: $[      ] due on June 30 and
December 31 of each year commencing June 30, 2011

FOR VALUE RECEIVED, the undersigned, SAIA, INC. f/k/a SCS Transportation, Inc.
(the “Company”), a corporation organized and existing under the laws of the
State of Delaware, hereby promises to pay to       , or registered assigns, the
principal sum of        DOLLARS ($     ), payable in installments on the
Principal Installment Dates and in the amounts specified above, with interest
(computed on the basis of a 360-day year—30-day month) (a) on the unpaid balance
thereof from the date hereof at the Interest Rate per annum specified above,
payable on each Interest Payment Date specified above and on the Final Maturity
Date specified above, commencing with the Interest Payment Date next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) on the occurrence and during the continuance of an Event of Default, at
the Default Rate with respect to any outstanding principal hereof, any overdue
payment of interest and any overdue payment of any Yield-Maintenance Amount,
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand). Additional interest hereon may also be required pursuant to
paragraph 2B of the Agreement (as defined below).

Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Note are to be made at the main office of The Bank of New
York in New York City or at such other place as the holder hereof shall
designate to the Company in writing, in lawful money of the United States of
America.

This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to a
Master Shelf Agreement, dated as of September 20, 2002, as amended and restated
by a Amended and Restated Master Shelf Agreement, dated as of June 26, 2009 (as
amended or modified from time to time, the “Agreement”), among the Company,
Prudential Investment Management, Inc. and the Purchasers party thereto from
time to time, and is entitled to the benefits thereof. As provided in the
Agreement, this Note is subject to prepayment, in whole or from time to time in
part on the terms specified in the Agreement. Capitalized terms used and not
otherwise defined herein have the meanings specified in the Agreement.

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.

The Company agrees to make required prepayments of principal on the dates and in
the amounts specified in the Agreement. This Note is also subject to optional
prepayment, in whole or from time to time in part, on the terms specified in the
Agreement.

In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Agreement.

The Company and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor or default, notice of
intent to accelerate, notice of acceleration (to the extent set forth in the
Agreement), protest and diligence in collecting.

Should any indebtedness represented by this Note be collected at law or in
equity, or in bankruptcy or other proceedings, or should this Note be placed in
the hands of attorneys for collection, the Company agrees to pay, in addition to
the principal, premium, if any, and interest due and payable hereon, all costs
of collecting or attempting to collect this Note, including reasonable
attorneys’ fees and expenses (including those incurred in connection with any
appeal).

THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE.

SAIA, INC., f/k/a

SCS TRANSPORTATION, INC.

By:       

Title:EXHIBIT B

(Form of Officer’s Certificate)

OFFICER’S CERTIFICATE

This Officer’s Certificate is delivered pursuant to Paragraph 5A(iii) of the
Amended and Restated Master Shelf Agreement dated as of June   , 2009 (as
amended, extended, restated, modified or supplemented from time to time, the
“Note Agreement”), among SAIA, INC., a Delaware corporation (the “Company”),
Prudential Investment Management, Inc. (“Prudential”), The Prudential Insurance
Company of America (“PICA”), Pruco Life Insurance Company (“Pruco”), Reliastar
Life Insurance Company (“Reliastar”), Security Life Of Denver Insurance Company
(formerly Southland Life Insurance Company) (“Security”), Pruco Life Insurance
Company Of New Jersey (“Pruco Life”), Prudential Retirement Insurance And
Annuity Company (“PRIAC”), United Of Omaha Life Insurance Company (“Omaha”),
Universal Prudential Arizona Reinsurance Company (“Arizona”) and Zurich American
Insurance Company (“Zurich”, and together with Prudential, PICA, Pruco,
Reliastar, Security, Pruco Life, PRIAC, Omaha, Arizona and Zurich, the
“Purchasers”). Unless the context otherwise requires, capitalized terms used in
this Certificate or in any of the attachments hereto and not otherwise defined
have the respective meanings assigned to them in the Note Agreement.

As used in this Certificate (including the Schedules attached hereto), the term
“Current Quarterly Calculation Date” means the last day of the fiscal quarter
ending       , 20      , and the term “Calculation Period” means the four fiscal
quarters of the Company ending on the Current Quarterly Calculation Date.

The undersigned hereby certifies, represents and warrants as follows:

1. The undersigned is an Authorized Officer of the Company and as such he or she
is authorized to execute and deliver this Officer’s Certificate on behalf of the
Company.

2. The undersigned has reviewed the activities of the Company with a view to
determining whether the Company has fulfilled its obligations under the Note
Documents.

3. Except as set forth on Schedule I attached hereto, to the best knowledge of
the undersigned, after due inquiry:

(a) the Company has complied with and is in compliance with all of the terms and
provisions of the Note Documents;

(b) all representations and warranties made by the Company in the Note Agreement
are true and correct in all material respects as of the date hereof (other than
representations and warranties which refer solely to an earlier specified date);
and

(c) no Default or Event of Default has occurred and is continuing under the Note
Agreement.

4. As of the Current Quarterly Calculation Date, the Company was in compliance
with the financial covenants set forth in paragraphs 6A(1), 6A(2), 6A(3), 6A(4),
6A(5), 6B(v) and 6G of the Note Agreement, as demonstrated by the computations
set forth in Schedule II attached hereto.

16

IN WITNESS WHEREOF, I have executed this Officer’s Certificate this        day
of       , 200      , in my capacity as an Authorized Officer of the Company.

     
Name:
Title:

SCHEDULE I

To Officer’s Certificate
(Disclosure of Defaults and Non-Compliance)

A. Nature of Default or Event of Default or terms of Note Documents that have
not been complied with in all material respects:

B. Steps being taken to correct such Default or Event of Default or
noncompliance:

SCHEDULE II

To Officer’s Certificate
(Compliance with Financial Covenants)

I. Adjusted EBITDAR for Calculation Period

A. Calculation of EBITDAR for Calculation Period

                         
Net Income for Calculation Period
  $            
 
        Plus  
Federal, state and other income tax
    +          
 
        Plus  
Interest Expense
    +          
 
        Plus  
Depreciation and amortization
    +          
 
        Plus  
Rental Expense
    +          
 
        Plus  
Losses resulting from the sale, conversion or other disposition
    +          
of capital assets
               
 
        Plus  
Losses from the acquisition of securities or the retirement or
    +          
extinguishment of Indebtedness
               
 
        Plus  
Losses during Calculation Period from any discontinued operations
    +          
or the disposition thereof, from any extraordinary items or from any prior
period adjustments
               
 
        Minus  
Gains resulting from the sale, conversion or other disposition of
    —          
capital assets
               
 
        Minus  
Gains resulting from the write-up of assets
    —          
 
        Minus  
Earnings of any acquired Person for any period prior to the date
    —          
of Acquisition
               
 
        Minus  
Deferred credit representing excess of equity in any acquired
    —          
Subsidiary at the date of Acquisition over the cost of the investment in such
Subsidiary
               
 
        Minus  
Gains from the acquisition of securities or the retirement or
    —          
extinguishment of Indebtedness
               
 
        Minus  
Gains on collections from the proceeds of insurance policies or
    —          
settlements
               
 
        Minus  
Restoration to income of any Contingency Reserve (except to the
    —          
extent that provision for such reserve was made out of income accrued during the
Calculation Period)
               
 
        Minus  
Gains during Calculation Period from any discontinued operations
    —          
or the disposition thereof, from any extraordinary items or from any prior
period adjustments
               
 
        Minus  
Any interest in the undistributed earnings (but not losses) of
    —          
any Person which is not a Subsidiary of the Company, which in the aggregate will
be deducted only to the extent they are positive, adjusted for minority
interests in Subsidiaries
               
 
               
EBITDAR
  $            
 
       

B. Adjustments to EBITDAR permitted by the Required Holders

         
i. Pro forma additions related to Permitted Acquisitions
  $    
 
       
ii. Non-recurring charges and/or extraordinary items proposed by Company
    +  
to be included in EBITDAR
       
 
       
Total Adjustments to EBITDAR (i. + ii.)
  $    
 
       

     
C.
  Adjusted EBITDAR (A + B) $     
II.
  Calculation of Excess Cash on Hand at Current Quarterly Calculation Date
 
   

[Note: Complete this Part II during Adjusted Covenant Periods only.]

Total unencumbered cash and cash equivalents

at Current Quarterly Calculation Date $     

Minus: $5,000,000 — 5,000,000

     
Minus: Total principal balance of all outstanding loans
under the Credit Agreement
 
-      

Excess Cash on Hand $     

III. Fixed Charge Coverage Ratio (Paragraph 6A(1))

A. Calculation of Net Cash Flow for Calculation Period:

                  i. Adjusted EBITDAR for Calculation Period (see Part I above)
    $    
        MINUS
         
        ii. Sum of:
         
       
a. Rental Expense for Calculation Period
    $    

 
         

b. Cash taxes for Calculation Period
    +    

 
         

c. Maintenance Capital Expenditures for
Calculation Period
  +

 


 
         

d. Distributions for Calculation Period
(approval of Required Holders required)
  +

 


 
         

e. Treasury stock purchases (to the
extent permitted by Paragraph 6N) during
Calculation Period
  +


 



 
         

(a + b +c + d + e)
          —
 
               
Net Cash Flow (i. minus ii.)
 
 

 
 
 


B. Calculation of Total Debt Service for Calculation Period:

         
i. Interest Expense for Calculation Period
  $    
 
       
ii. Scheduled principal payments on long-term debt for Calculation Period
    +  
 
       
iii. Capital Lease payments during Calculation Period
    +  
 
       
Total Debt Service (i. + ii. + iii.)
  $    
 
       

C. Fixed Charge Coverage Ratio (A divided by B)        to 1.00

D. Minimum required Fixed Charge Coverage Ratio

             
During Adjusted Covenant Period
After Adjusted Covenant Period
  1.05 to 1.00
1.10 to 1.00 E.  
Compliance?Yes—No—
 
IV.  
Leverage Ratio (Paragraph 6A(2))
 
   
 
 


A. Calculation of Numerator:

                 
i. Consolidated Indebtedness as of Current
  XXXXXXX   $    
Quarterly Calculation Date
               
 
               
ii. Rental Expense for Calculation Period
  $       XXXXXXX
multiplied by six (6)
               
 
               
 
  Times 6 Equals     +  
 
               
Total Indebtedness (i. + ii.)
  XXXXXXX   $    
 
               
Minus: Excess Cash on Hand (Adjusted Covenant
  XXXXXXX     —  
Period only)
               
 
               
Numerator
  XXXXXXX   $    
 
               

B. Adjusted EBITDAR for Calculation Period (see Part I above) $     

C. Leverage Ratio (A divided by B)        to 1.00

D. Maximum Permitted Leverage Ratio

                      At each of June 30, 2009, September 30, 2009,
        December 31, 2009, and March 31, 2010
  4.25 to 1.00     At June 30, 2010, and September 30, 2010
  4.00 to 1.00     At December 31, 2010
      3.75 to 1.00     At March 31, 2011 and thereafter
      3.25 to 1.00 E.  
Compliance?
  Yes—   No—  


V. Adjusted Leverage Ratio (Paragraph 6A(3))

A. Calculation of “Net Indebtedness” as of Current Quarterly Calculation Date

                 
i. Consolidated Indebtedness as of Current
  XXXXXXX
  $
Quarterly Calculation Date
               
 
               
ii. Rental Expense for Calculation Period
  $   XXXXXXX

multiplied by six (6)
               
 
               
 
  Times 6 Equals
  +
 
               
iii. Aggregate face amount of all letters of
  XXXXXXX
  +
credit issued and outstanding under the Credit Agreement
               
 
               
iv. Excess Cash on Hand (Adjusted Covenant
  XXXXXXX
  —
Period only) (see Part II above)
               
 
               
Numerator (i. + ii. + iii. — iv.)
  XXXXXXX
  $
 
               

B. Adjusted EBITDAR for Calculation Period (see Part I above) $     

C. Adjusted Leverage Ratio (A divided by B)        to 1.00

D. Maximum Permitted Adjusted Leverage Ratio

             
At each of June 30, 2009, September 30, 2009,
December 31, 2009, and March 31, 2010
 
4.75 to 1.00    
At June 30, 2010, and September 30, 2010
  4.50 to 1.00    
At December 31, 2010
  4.25 to 1.00    
At March 31, 2011 and thereafter
  3.75 to 1.00 E.  
Compliance?Yes—No—
 
VI.  
Tangible Net Worth (Paragraph 6A(4))
 
   
 
 


A. Tangible Net Worth at Current Quarterly Calculation Date $     

B. Calculation of Minimum Required Tangible Net Worth

                  $ 145,000,000             Plus  
75% of positive Net Income from Continuing Operations in
each fiscal quarter commencing with the fiscal quarter
ended June 30, 2009
  +


   
 
        Plus  
75% of the Net Proceeds from the issuance and sale by
the Company of any Equity Interests after the Effective
Date
  +


   
 
        Minus  
Losses from Discontinued Operations commencing with the
fiscal quarter ending June 30, 2009
  —

   
 
           
Minimum Required Tangible Net Worth
 
   
 
 


      C.  
Compliance?Yes—No—
VII.  
Asset Coverage Ratio (Paragraph 6A(5))
   
 

[Note: This calculation is only required to be made as of September 30, 2009.
Leave this Part VI blank for Current Quarterly Calculation Dates subsequent to
September 30, 2009.]

A. Total accounts of the Company and its Subsidiaries $     

Plus: Net book value of Consolidated fixed assets +      

Total: $     

B. Total principal balance of all Indebtedness

(including Loans outstanding under Credit Agreement

and the Notes) $     

Plus: Aggregate face amount of all letters of credit issued

and outstanding under the Credit Agreement +       

          Minus:  
Excess Cash on Hand (Adjusted Covenant Period only)
(see Part II above)
 
     

Total: $     

C. Asset Coverage Ratio (A divided by B)        to 1.00

              D.   Minimum required Asset Coverage Ratio
  2.00 to 1.00 E.  
Compliance?Yes—
  No—  
VIII.  
Liens (Paragraph 6B(iv))
 
 
   
 
 
 


A. Any attachment or judgment Lien permitted by Paragraph 6B(v) is (i) not in
excess of $3,500,000 and (ii) securing a judgment which shall, within sixty
(60) days after the entry thereof, have been discharged or execution thereof
stayed pending appeal

      B.  
Compliance?Yes—No—
IX.  
Transfer of Properties (Paragraph 6G)
   
 

A. The Company is in compliance with Paragraph 6G of the Note Agreement?

Yes____ No________EXHIBIT C

(Form of Guaranty Agreement)

Please see attached.

EXHIBIT D

(Form of Security Agreement)

Please see attached.

17